 



Exhibit 10.3
OFFICE SPACE LEASE — NET

         
 
  LANDLORD:   4300 Venture 34910 LLC
 
      1798 Frebis Avenue
 
      Columbus, Ohio 43206-0410
 
       
 
  TENANT:   DSW Inc,
 
      4150 East Fifth Avenue
 
      Columbus, Ohio 43219
 
       
 
  LEASED PREMISES:   147,771 square feet in
 
      Building 4
 
      4030 East Fifth Avenue
 
      Columbus International Aircenter
 
      Columbus, Ohio 43219

 



--------------------------------------------------------------------------------



 



OFFICE SPACE LEASE — NET
TABLE OF CONTENTS

                                      Page I.   GRANT, TERM, DEFINITIONS AND
BASIC LEASE PROVISIONS     2  
 
                   
 
    1.1     Grant     2  
 
    1.2     Delivery     2  
 
    1.3     Term     2  
 
    1.4     Tenant’s Pro Rata Share     3  
 
    1.5     Agent     3  
 
    1.6     Basic Lease Provisions     3  
 
                    II.   POSSESSION     4  
 
                   
 
    2.1     Possession     4  
 
    2.2     Tenant’s Work     4  
 
                    III.   PURPOSE     5  
 
                   
 
    3.1     Purpose     5  
 
    3.2     Use of Real Estate     5  
 
                    IV.   RENT     6  
 
                   
 
    4.1     Annual Rent     6  
 
    4.2     Interest on Late Payments     6  
 
    4.3     Additional Rent     6  
 
                    V.   IMPOSITIONS     7  
 
                   
 
    5.1     Payment by Tenant     7  
 
    5.2     Alternative Taxes     8  
 
    5.3     Other Taxes     8  
 
                    VI.   RISK ALLOCATION AND INSURANCE     8  
 
                   
 
    6.1     Allocation of Risks     8  
 
    6.2     Tenant’s Insurance     9  
 
    6.3     Landlord’s Insurance     10  
 
    6.4     Form of Insurance     11  
 
    6.5     Insurance Premiums     11  
 
    6.6     Fire Protection     11  
 
    6.7     Waiver of Subrogation     12  
 
    6.8     Disclaimer of Liability     12  
 
                    VII.   DAMAGE OR DESTRUCTION     12  
 
                   
 
    7.1     Landlord’s Obligation to Rebuild     12  
 
    7.2     Tenant’s Rights After Casualty     13  
 
                    VIII.   CONDEMNATION     13  
 
                   
 
    8.1     Taking of Whole     13  
 
    8.2     Partial Taking     13  
 
    8.3     Temporary Taking     14  
 
    8.4     Payment to Tenant     14  
 
                    IX.   MAINTENANCE AND ALTERATIONS     14  
 
                   
 
    9.1     Landlord’s Maintenance     14  
 
    9.2     Tenant’s Maintenance     14  

(i)



--------------------------------------------------------------------------------



 



                                      Page
 
    9.3     Alterations     15  
 
                    X.   ASSIGNMENT AND SUBLETTING     16  
 
                   
 
    10.1     Consent Not Required     16  
 
    10.2     Other Transfer of Lease     17  
 
                    XI.   LIENS AND ENCUMBRANCES     17  
 
                   
 
    11.1     Encumbering Title     17  
 
    11.2     Liens and Right to Contest     17  
 
                    XII.   UTILITIES     17  
 
                   
 
    12.1     Utilities     17  
 
                    XIII.   INDEMNITY     18  
 
                   
 
    13.1     Indemnity     18  
 
                    XIV.   RIGHTS RESERVED TO LANDLORD     18  
 
                   
 
    14.1     Rights Reserved to Landlord     18  
 
    14.2     Maintenance Costs     19  
 
                    XV.   QUIET ENJOYMENT     20  
 
                   
 
    15.1     Quiet Enjoyment     20  
 
                    XVI.   SUBORDINATION OR SUPERIORITY     21  
 
                   
 
    16.1     Subordination or Superiority     21  
 
                    XVII.   SURRENDER     21  
 
                   
 
    17.1     Surrender     21  
 
    17.2     Removal of Tenant’s Property     22  
 
    17.3     Holding Over     22  
 
                    XVIII.   ENVIRONMENTAL CONDITIONS     22  
 
                   
 
    18.1     “Environmental Condition” Defined     22  
 
    18.2     Compliance by Tenant     23  
 
    18.3     Environmental Indemnity     23  
 
    18.4     Testing and Remedial Work     24  
 
                    XIX.   REMEDIES     24  
 
                   
 
    19.1     Defaults     24  
 
    19.2     Remedies     25  
 
    19.3     Remedies Cumulative     26  
 
    19.4     No Waiver     26  
 
    19.5     Intentionally Deleted     26  
 
    19.6     Delinquent Rent     26  
 
                    XX.   SECURITY DEPOSIT [INTENTIONALLY DELETED]     27  
 
                    XXI.   MISCELLANEOUS     27  
 
                   
 
    21.1     Intentionally Deleted     27  
 
    21.2     Estoppel Certificates     27  
 
    21.3     Landlord’s and Tenant’s Right to Cure/Landlord Default     27  
 
    21.4     Amendments Must Be in Writing     28  
 
    21.5     Notices     28  

(ii)



--------------------------------------------------------------------------------



 



                                      Page
 
    21.6     Short Form Lease     28  
 
    21.7     Time of Essence     28  
 
    21.8     Relationship of Parties     28  
 
    21.9     Captions     28  
 
    21.10     Severability     28  
 
    21.11     Law Applicable     29  
 
    21.12     Covenants Binding on Successors     29  
 
    21.13     Brokerage     29  
 
    21.14     Landlord Means Owner     29  
 
    21.15     Lender’s Requirements     29  
 
    21.16     Signs     30  
 
    21.17     Parking Areas     30  
 
    21.18     Force Majeure     30  
 
    21.19     Landlord’s and Tenant’s Expenses     31  
 
    21.20     Execution of Lease by Landlord     31  
 
    21.21     Intentionally Deleted     31  
 
    21.22     Exculpatory Clause     31  
 
    21.23     Airport Access     32  
 
    21.24     Intentionally Deleted     32  
 
    21.25     Consent     32  

Exhibit A — Legal Description
Exhibit B — Site Plan
Exhibit C — Footprint of Premises
Exhibit D — Subordination, Non-Disturbance and Attornment Agreement
Exhibit E — Tenant Parking Area Plan
Exhibit F — Notice of Commencement
Exhibit G — Memorandum of Lease

(iii)



--------------------------------------------------------------------------------



 



OFFICE SPACE LEASE — NET
     THIS LEASE is made this 30th day of November, 2006 (the “Effective Date”),
by and between 4300 Venture 34910 LLC, a Delaware limited liability company
(hereinafter sometimes referred to as “Landlord”), with offices at 1798 Frebis
Avenue, Columbus, Ohio 43206-0410, and DSW Inc., an Ohio corporation
(hereinafter sometimes referred to as “Tenant”), with offices at 4150 East Fifth
Avenue, Columbus, Ohio 43219, who hereby mutually covenant and agree as follows:
     I. GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS
     1.1 Grant.
     Landlord, for and in consideration of the rents herein reserved and of the
covenants and agreements herein contained on the part of Tenant to be performed,
hereby leases to Tenant, and Tenant hereby lets from Landlord, premises
consisting of approximately 147,771 square feet of area in Building No. 4 of the
Columbus International Aircenter, which premises are commonly known as 4030 East
Fifth Avenue, Columbus, Ohio 43219. The Columbus International Aircenter
comprises approximately 2,819,647 square feet of leasable space on 171 acres,
more or less, of real property in Franklin County, Ohio, which real property is
legally described on Exhibit A, attached hereto and made a part hereof
(hereinafter sometimes referred to as the “Real Estate”). The premises are
outlined on the site plan attached hereto as Exhibit B and made a part hereof
(the “Site Plan”). Said premises, together with all improvements now located or
to be located on said premises during the term of this Lease, shall collectively
be referred to herein as the “Leased Premises”. A footprint of the Leased
Premises is delineated on Exhibit C, attached hereto and made a part hereof.
     Tenant shall also have the non-exclusive right to use all common areas of
the Real Estate, as the same may be modified, altered and reduced from time to
time during the term hereof. Said common areas include all taxiways and airplane
parking and servicing areas designated from time to time by Landlord. Tenant
acknowledges that Landlord may promulgate reasonable rules and regulations in
connection with the use of all such common areas, and Tenant’s use thereof shall
not unreasonably interfere with the use of said common areas by Landlord or
other tenants, occupants or users of the Real Estate, as well as their
respective customers, employees, agents, licensees, contractors, subcontractors
and invitees (hereinafter collectively the “Permitted Parties”), so long as
Landlord has provided a copy of same to Tenant, nor shall Tenant’s use interfere
with the environmental remediation activities of the United States of America,
as hereinafter set forth. Tenant acknowledges that this Lease is subject to the
terms and conditions of the Declaration of Restrictions and Easements, dated
October 17, 1997, and recorded as Instrument No. 199710170122036, Recorder’s
Office, Franklin County, Ohio and Tenant agrees to comply with all provisions
thereof.
     1.2 Delivery.
     Landlord agrees to deliver the Leased Premises in its existing condition to
Tenant on the Effective Date (the “ Delivery Date”). In the event that the
Leased Premises are not delivered to Tenant on or before the Delivery Date, the
rent due hereunder shall be adjusted so that, after the Rent Commencement Date,
the Tenant shall receive a credit against rent thereafter due Landlord equal to
one (1) day of rent for each day after the Delivery Date until delivery of the
Leased Premises is made to Tenant consistent with the terms of this Lease.
     1.3 Term.
     The term of this Lease shall commence on the Delivery Date (hereinafter
sometimes referred to as “Commencement Date”) and shall end on December 31,
2021, unless sooner terminated as herein set forth. The term “Lease Year” shall
be defined as each successive period of twelve (12) consecutive calendar months,
with the first Lease Year commencing on January 1, 2007.

2



--------------------------------------------------------------------------------



 



     Landlord hereby grants to Tenant the option to extend the Term of this
Lease for three (3) consecutive option terms of five (5) years each, referred to
herein as “First Option Term”, “Second Option Term”, and “Third Option Term”.
The First Option Term shall commence at the end of the original Term of this
Lease, the Second Option Term shall commence at the end of the First Option
Term, and the Third Option Term shall commence at the end of the Second Option
Term. So long as Tenant is then in possession of the Leased Premises and is not
in default hereunder, Tenant may elect to exercise each option by giving the
Landlord written notice at least one (1) year prior to the expiration of the
original Term or the then existing Option Term. Said Option Terms shall be upon
the same terms, covenants and agreements as are herein set forth, including,
without limitation, increases in annual rent as set forth in Section 1.5(b)(ii)
below.
     1.4 Tenant’s Pro Rata Share.
     As used in this Lease, “Tenant’s Pro Rata Share” shall initially be Five
and Twenty-Four Hundredths percent (5.24%). Tenant’s Pro Rata Share shall be
based upon a fraction, the numerator of which is the number of leasable square
feet in the Leased Premises, and the denominator of which is the number of
leasable square feet of building space on the Real Estate, which is
approximately Two Million Eight Hundred Nineteen Thousand Six Hundred
Forty-seven (2,819,647) square feet as of the date hereof, as the same shall be
adjusted, from time to time, during the Term hereof to reflect the then existing
number of leasable square feet on the Real Estate.
     1.5 Agent.
     As used in this Lease, the term “Agent” shall mean the agent of Landlord.
Until otherwise designated by notice in writing from Landlord, Agent shall be
Schottenstein Management Company, 1800 Moler Road, Columbus, Ohio 43207, Attn:
President, Real Estate. Tenant may rely upon any consent or approval given in
writing by Agent or upon notice from Agent or from the attorneys for Agent or
Landlord.
     1.6 Basic Lease Provisions.
     These basic lease provisions are intended for convenience only, and any
conflict between these provisions and the body of the Lease shall be resolved in
favor of the body of the Lease.

  (a)   Purpose (See Section 3.1): The Leased Premises shall initially be used
as executive offices, general office and ancillary uses thereto for Tenant,
including but not limited to food service, exercise facilities and/or other
employee amenities and for a facility or facilities for the retail sale of goods
to Tenant’s employees but not to the general public. The Leased Premises may
thereafter be used for any general office use, and for no other purpose
whatsoever without the prior written consent of Landlord, which consent shall
not be unreasonably withheld.     (b)   Annual Rent (See Section 4.1): Annual
Rent shall commence upon the earlier of: (i) Tenant’s opening for business in
the Leased Premises; or (ii) March 1, 2007 (“Rent Commencement Date”). Annual
Rent shall be as follows:

                  Period:     Annual Rent:     Monthly Installments Years 1-5  
  $ 1,477,710.00     $ 123,142.50 Years 6-10     $ 1,625,481.00     $ 135,456.75
Years 11-15     $ 1,773,252.00     $ 147,771.00 Years 16-20 (1st option)     $
1,625,481.00     $ 135,456.75 Years 21-25 (2nd option)     $ 1,773,252.00     $
147,771.00
Years 26-30 (3rd option)
    $ 1,921,023.00     $ 160,085.25

3



--------------------------------------------------------------------------------



 



  (c)   Payee (See Section 4.1): 4300 Venture 34910 LLC.     (d)   Payee’s
Address (See Sections 4.1 and 4.2): 1798 Frebis Avenue, Columbus, Ohio
43206-0410.     (e)   Form of Insurance (See Article VI): The insurance
specified in Section 6.1 shall comply with the provisions of Section 6.2.
Initial Tenant’s Monthly Pro Rata Share of Insurance Premiums (See Sections 4.3
and 6.5): $1,847.14 ($0.15/s.f.).     (f)   Initial Monitoring Service Charge
(See Sections 4.3 and 6.6): to be paid by Landlord.     (g)   Water and Sewerage
Charge (See Sections 4.3 and 12.1): to be paid by Landlord.     (h)   Initial
Tenant’s Pro Rata Share of Monthly Impositions (See Sections 4.3 and 5.1):
$3,078.56 ($0.25/s.f.).     (i)   Initial Tenant’s Pro Rata Share of Monthly
Maintenance Costs (See Sections 4.3, 9.1 and 14.2): $4,925.70 ($0.40/s.f.).    
(j)   Tenant’s Address (for notices) (See Section 21.5): Sr. Vice President —
Real Estate, 4150 East Fifth Avenue, Columbus, Ohio 43219, with a copy to
General Counsel, 4150 East Fifth Avenue, Columbus, Ohio 43219.     (k)  
Landlord’s Address (for notices) (See Sections 21.5 regarding notices and
16.1(c) regarding notices to Landlord’s lender): 1800 Moler Road, Columbus, Ohio
43207, Attn: Law Department, and to 1798 Frebis Avenue, Columbus, Ohio 43206.  
  (l)   Broker(s) (See Section 21.13): None.     (m)   Guarantor’s Name and
Address: None     (n)   Rider: List any Riders that are attached: None.

II. POSSESSION
     2.1 Possession.
     Except as otherwise expressly provided herein, Landlord shall deliver
possession of the Leased Premises to Tenant upon full execution of this Lease in
their condition as of the execution and delivery hereof, reasonable wear and
tear and damage by casualty excepted. Additionally, Landlord shall perform the
improvements to the common areas, as set forth and in accordance with
Section 21.17 below and shall replace the roof to the Leased Premises promptly
upon notification by Tenant to Landlord of completion of all Tenant’s Work which
impacts the roof.
     2.2 Tenant’s Work
     Upon delivery of possession to Tenant, Tenant agrees to make the
improvements to the Leased Premises described in this Section 2.2 (the “Tenant’s
Work”). In consideration for the construction allowance payable by Landlord
pursuant to this Section 2.2, Tenant hereby represents and warrants to Landlord
that it will spend no less than Four Million Four Hundred Thirty-three Thousand
One Hundred Thirty Dollars ($4,433,130.00) for Tenant’s Work. In the event
Tenant spends less than said amount, Landlord and Tenant agree to equally share
in said savings. The Tenant’s Work shall be done in a good and workmanlike
manner under a build to suit contract in accordance with the plans and
specifications prepared by Ford Architects and engineered by McMullen
Engineering, and approved by Landlord, which approval shall not be unreasonably
withheld (upon approval, the “Approved Plans”). Tenant’s Work shall comply with
applicable federal, state and local laws, rules, regulations and code
requirements. Any structural or exterior changes to the Approved

4



--------------------------------------------------------------------------------



 



Plans by Tenant shall be approved in advance by Landlord, which approval shall
not be unreasonably withheld or delayed, and shall be in compliance with all
applicable building codes, laws ordinances and regulations.
     Landlord shall pay Tenant Four Million Four Hundred Thirty-three Thousand
and One Hundred and Thirty Dollars ($4,433,130.00) (the “Tenant Reimbursement”),
as payment for all costs incurred by or on behalf of Tenant for furnishing,
constructing and installing the work comprising Tenant’s Work (“Tenant
Improvements”). The Tenant Reimbursement shall be paid by Landlord to Tenant in
twenty-five percent (25%) installments as portions of Tenant’s Work is completed
and billed to Tenant by its contractor, as approved by Tenant’s architect. Upon
Tenant receiving an invoice from its contractor evidencing completion of
twenty-five percent (25%), fifty percent (50%) and seventy-five percent (75%) of
the Tenant’s Work, Tenant shall submit: (i) a request for payment; and (ii) a
copy of such invoice to Landlord, and Landlord shall pay Tenant twenty-five
percent (25%) of the Tenant Reimbursement within ten (10) days of receipt
thereof. The final twenty-five percent (25%) installment shall be paid by
Landlord to Tenant within ten (10) days of the later of: (i) receipt by Landlord
of Tenant’s request for payment; (ii) substantial completion of the Tenant
Improvements; (iii) Tenant opening for business in the Leased Premises;
(iv) Tenant providing to Landlord a lien waiver from Tenant’s general
contractor; and (v) Tenant paying the first installment of rent due hereunder.
In the event Landlord does not timely pay any installment of the Tenant
Reimbursement to Tenant, (a) Landlord shall pay to Tenant interest on such
unpaid amounts at a rate of interest equal to four percent (4%) over the prime
rate in effect from time to time as established by National City Bank, Columbus,
Ohio and (b) Tenant shall have the right to deduct any and all such amounts owed
Tenant against payments of rent thereafter due Landlord until such time as
Tenant has been credited the full amount of the Tenant Reimbursement plus
applicable interest.
     Notwithstanding anything to the contrary contained in this Lease, the
Tenant Improvements shall, at all times during the term of this Lease and upon
the expiration or earlier termination of this Lease, be the property of
Landlord. Tenant shall not acquire any interest, equitable or otherwise, in any
Tenant Improvements. Tenant agrees that the Tenant Reimbursement shall be used
for improvements to the Leased Premises, which shall be affixed to the Real
Estate and the improvements constructed thereon, and shall not be used for the
purchase of Tenant’s personal property.
III. PURPOSE
     3.1 Purpose.
     The Leased Premises shall be used and occupied only for the Purpose set
forth in Section 1.6(a) hereof, except that no such use shall (a) violate any
certificate of occupancy or law, ordinance or other governmental regulation in
effect from time to time affecting the Leased Premises or the use thereof,
including all recorded instruments of record, (b) cause injury to the
improvements, (c) cause the value or usefulness of the Real Estate or any part
thereof to diminish, (d) constitute a public or private nuisance or waste,
(e) authorize Tenant to use, treat, store or dispose of hazardous or toxic
materials on the Real Estate, or (f) render the insurance on the Leased Premises
void or the insurance risk more hazardous, provided, however, that if Tenant’s
use of the Leased Premises does make the insurance risk more hazardous then,
without prejudice to any other remedy of Landlord for such breach, Tenant shall
pay to Landlord, on demand, the amount by which Landlord’s insurance premiums
are increased as a result of such use, which payment shall be in addition to the
payment by Tenant for premiums as provided in Section 6.3 hereof. Tenant shall
not use or occupy the Leased Premises contrary to any statute, rule, order,
ordinance, requirement or regulation applicable thereto.
     3.2 Use of Real Estate.
     Tenant acknowledges that the Real Estate is adjacent to the Columbus
International Airport (the “Airport”) and that portions of the Real Estate may
be used for storage, repair, loading and unloading of airplanes and other
services associated with the Airport and airplanes. To the extent applicable to
either Landlord or Tenant the parties agree to the

5



--------------------------------------------------------------------------------



 



following: (i) Tenant’s operations as a general office at the Real Estate and
the Airport, including the hiring of employees or contractors, shall be in full
compliance with all security, safety and other regulations of the Federal
Aviation Administration, United States State Department or other applicable
governmental or quasi-governmental authorities having jurisdiction over the Real
Estate and/or the Airport; (ii) Landlord hereby represents to Tenant that, as of
the date of execution hereof, Landlord is not aware of any such regulations or
restrictions which would be violated by Tenant’s operation of the Leased
Premises as a general office and Landlord further agrees that it shall promptly
advise Tenant at such time as Landlord becomes aware of any such regulations or
restrictions; (iii) Tenant further acknowledges that these uses generate
substantial noise and other emissions and covenants that Tenant will not
interfere with these uses of the Real Estate; (iv) Tenant consents to the above
uses of the Real Estate and agrees that such use shall not interfere with its
use of the Leased Premises nor shall Tenant permit any use of the Leased
Premises which shall be inconsistent with the use of the Real Estate and the
adjacent Airport; and (v) Tenant acknowledges and consents to any expansion of
the Airport, including without limitation one which includes a major runway, or
a portion thereof, between the current Airport runways and the Leased Premises.
IV. RENT
     4.1 Annual Rent.
     Beginning with the Rent Commencement Date, Tenant shall pay, without
demand, annual rent as set forth in Section 1.6(b) hereof payable monthly in
advance on or before the first day of each month during the term of this Lease
in installments as set forth in said Section. Rent shall be paid to or upon the
order of Payee at the Payee’s Address. Landlord shall have the right to change
the Payee or the Payee’s Address by giving written notice thereof to Tenant. All
payments of rent shall be made in lawful money of the United States without any
deduction, set off, discount or abatement whatsoever except as specifically set
forth herein.
     4.2 Interest on Late Payments.
     Each and every installment of rent and each and every payment of other
charges hereunder which shall not be paid when due and not paid within five
(5) days after notice thereof shall bear interest at the highest rate then
payable by Tenant in the state in which the Leased Premises are located or, in
the absence of such a maximum rate, at a rate per annum equal to four percent
(4%) in excess of the announced prime rate of interest of National City Bank,
Columbus, in effect on the due date of such installment(s), from the date when
the same is payable under the terms of this Lease until the same shall be paid;
provided that payment of such interest shall not excuse default in the payment
of rent or other sums due hereunder.
     4.3 Additional Rent.
     Beginning with the Rent Commencement Date, Tenant shall also pay to
Landlord as additional rent the sum of Tenant’s Pro Rata Share of Impositions
(defined in Section 5.1), Landlord’s insurance (pursuant to Article 6), Common
Area utility charges (pursuant to Section 12.1, below), and Landlord’s
Maintenance Costs (defined in Section 14.2). The amounts payable pursuant to the
preceding sentence shall be paid to Landlord each month on the dates and at the
place specified for the payment of annual rent, unless Landlord notifies Tenant
in writing of a different address therefor.
     During the Term of this Lease, including any and all Option Terms, Tenant’s
Pro Rata Share of Landlord’s Maintenance Costs (defined in Section 14.2)
(excluding costs of snow and ice removal and Common Area utility charges) shall
not increase by more than ten percent (10%) in any Lease Year over the previous
Lease Year.

6



--------------------------------------------------------------------------------



 



V. IMPOSITIONS
     5.1 Payment by Tenant.

  (a)   Definition of Impositions. Tenant shall pay to Landlord, as additional
rent for the Leased Premises, Tenant’s Pro Rata Share of all (i) taxes and
assessments, general and special, water rates and all other impositions,
ordinary and extraordinary, of every kind and nature whatsoever, which are
payable during the term of this Lease upon the Real Estate or any part thereof
or upon any improvements at any time situated thereon, (ii) any assessment by
any association of owners of property in the complex of which the Real Estate is
a part which is payable during the term of this Lease and (iii) all fees and
costs incurred by Landlord during the Lease term for the purpose of contesting
or protesting tax assessments or rates (“Impositions”). For the purpose of
determining the amount of Impositions payable by Landlord during any year, there
shall be added and or credited, as applicable, to the amount of Impositions paid
or payable by Landlord an amount equal to any tax abatements or comparable
credits allowed to Landlord by the City of Columbus or other applicable
governmental jurisdiction for such year. Tenant’s Pro Rata Share of such
Impositions shall be prorated between Landlord and Tenant for the first Lease
Year and as of the expiration date of the Lease term for the last year of the
Lease term (on the basis of Landlord’s reasonable estimate thereof). Landlord
may take the benefit of the provisions of any statute or ordinance permitting
any assessment to be paid over a period of years, in which event Tenant shall be
obligated to pay its Pro Rata Share of only those installments paid during the
term of this Lease and any extensions thereof. There shall be excluded from
Impositions all federal income taxes, state and local net income taxes, federal
excess profit taxes, franchise, capital stock and federal or state estate or
inheritance taxes of Landlord.     (b)   Calculation of Tenant’s Pro Rata Share
of Impositions. Tenant’s Pro Rata Share of such Impositions shall be determined
by (i) multiplying Tenant’s Pro Rata Share (as set forth in Section 1.3 hereof)
by the amount of Impositions (as defined in Section 5.1(a) above) paid or
payable in a Lease Year and (ii) subtracting from the result thereof the amount
of any tax abatement or comparable credit specifically applicable to the Leased
Premises. If any such tax abatement or other credit includes the Leased Premises
and other portions of the Real Estate, the amount of such abatement or credit to
be subtracted in (ii) above shall be the amount of such tax abatement or credit,
multiplied by a fraction, the numerator of which shall be the number of square
feet of leasable space in the Leased Premises and the denominator of which shall
be the number of square feet of leasable space in the portion of the Real Estate
for which the tax abatement or credit was given. Tenant’s Pro Rata Share of
Impositions shall be paid by Tenant to Landlord within thirty (30) days after
Landlord bills Tenant therefore (but in no event earlier than twenty-one
(21) days prior to the due date thereof) or, at Landlord’s election in monthly
installments in amounts reasonably estimated by Landlord. Tenant’s Pro Rata
Share of all Impositions shall be computed by Landlord within ninety (90) days
after the end of each accounting year (which Landlord may change from time to
time). Landlord shall furnish to Tenant a statement showing in reasonable detail
the actual Impositions incurred during such accounting year and Tenant’s Pro
Rata Share thereof. To the extent Tenant’s Pro Rata Share of such costs is
greater than the sums paid by Tenant for such year, the difference shall be
billed to and paid by Tenant within thirty (30) days after Tenant’s receipt of
said bill. Any excess payment made by Tenant shall be credited against future
installments of such Pro Rata Share of Impositions. Tenant’s estimated monthly
Pro Rata Share of Impositions may thereafter be adjusted by written notice from
Landlord. Landlord estimates Tenant’s initial Pro Rata Share of the Impositions
to be Twenty-five cents ($0.25) per square foot per annum.

7



--------------------------------------------------------------------------------



 



  (c)   Real Estate Tax Appeals. Tenant shall have the right to compel Landlord
to appeal Impositions if Tenant notifies Landlord in writing that Tenant has
made a good faith determination that Impositions exceed an amount which Tenant
believes are consistent with the fair market value of the Real Estate. In the
event Landlord receives such notice, Landlord shall contest such Impositions by
counsel reasonably satisfactory to Landlord. The cost to contest the Impositions
shall be added to Impositions and Tenant shall pay its pro rata share thereof;
provided, however, that Tenant shall receive a pro rata share of any reduction
in Impositions based upon the leasable square footage of those tenant’s leasing
portions of the Real Estate which is the subject of such appeal of Impositions,
prorated to reflect the term of the Lease.

     5.2 Alternative Taxes.
     If at any time during the term of this Lease the method of taxation
prevailing at the commencement of the term hereof shall be altered so that any
new tax, assessment, levy, imposition, or charge, or any part thereof, shall be
measured by or be based in whole or in part upon the Lease, or the Leased
Premises, or the Real Estate, or the rent, additional rent or other income
therefrom and shall be imposed upon Landlord, in lieu of or in substitution for
previously existing Impositions, then all such taxes, assessments, levies,
impositions or charges, or the part thereof, to the extent that they are so
measured or based, shall be deemed to be included within the term “Impositions”
for the purpose hereof, to the extent that such Impositions would be payable if
the Real Estate were the only property of Landlord subject to such Impositions,
and Tenant shall pay its Pro Rata Share of Impositions as so defined.
     5.3 Other Taxes.
     Tenant further covenants and agrees to pay promptly when due all taxes
assessed against Tenant’s fixtures, furnishings, equipment and stock-in trade
placed in or on the Leased Premises during the term of this Lease.
VI. RISK ALLOCATION AND INSURANCE
     6.1 Allocation of Risks.
     The parties desire, to the extent permitted by law, to allocate certain
risks of personal injury, bodily injury or property damage, and risks of loss of
real or personal property by reason of fire, explosion or other casualty, and to
provide for the responsibility for insuring those risks. It is the intent of the
parties that, to the extent any event is required by the terms hereof to be
covered by insurance, any loss, cost, damage or expense, including, without
limitation, the expense of defense against claims or suits, be covered by
insurance, without regard to the fault of Tenant, its officers, employees,
agents, contractors and customers (“Tenant Protected Parties”), and without
regard to the fault of Landlord, Agent, their respective members, officers,
directors, employees, agents and contractors (“Landlord Protected Parties”). As
between Landlord Protected Parties and Tenant Protected Parties, such risks are
allocated as follows:

  (a)   Tenant shall bear the risk of bodily injury, personal injury or death,
or damage to property, or to third persons, occasioned by events occurring
within, on or about the Leased Premises, regardless of the party at fault, if
any. Said risks shall be insured as provided in Section 6.2(a).     (b)  
Landlord shall bear the risk of bodily injury, personal injury, or death or
damage to property, or to third persons, occasioned by events occurring on or
about the Real Estate (other than premises leased to tenants), regardless of the
party at fault, if any; provided, however, Landlord shall not bear the risk for
the Ramp Area, including but not limited to all aircraft thereon and the loading
dock area, as such area is designated on the Tenant Parking Area Plan (defined
in Section 21.17 below). Said risk shall be insured against as provided in
Section 6.3(a).

8



--------------------------------------------------------------------------------



 



  (c)   Tenant shall bear the risk of bodily injury, personal injury, or death
or damage to property, or to third persons, occasioned by any event occurring on
or about the Ramp Area and the loading dock area as designated on the Tenant
Parking Area Plan (defined in Section 21.17 below) provided that as to the Ramp
Area only, such event is occasioned by the wrongful act or omission of any of
Tenant Protected Parties. Said risk shall be insured against as provided in
Section 6.2(a).     (d)   Tenant shall bear the risk of damage to contents,
trade fixtures, machinery, equipment, furniture, furnishings and property of
Tenant, Tenant’s Protected Parties and property in Tenant’s control, care and
custody in the Leased Premises arising out of loss by all events required to be
insured against pursuant to Section 6.2(b)     (e)   Landlord shall bear the
risk of damage to the building on the Real Estate arising out of loss by events
required to be insured against pursuant to Section 6.3(b).

Notwithstanding the foregoing, provided the party required to carry insurance
under Section 6.2(a) or Section 6.3(a) hereof does not default in its obligation
to do so, if and to the extent that any loss occasioned by any event of the type
described in Section 6.1(a) or Section 6.1(b) exceeds the coverage or amount of
insurance actually carried, or results from an event not required to be insured
against and not actually insured against, the party at fault shall pay the
amount not actually covered under these respective policies.
     6.2 Tenant’s Insurance.
     Tenant shall procure and maintain policies of insurance, at its own cost
and expense, insuring:

  (a)   The Landlord Protected Parties as “additional insureds”, and Landlord’s
mortgagee, if any, of which Tenant is given written notice, and Tenant Protected
Parties, from all claims, demands or actions made by or on behalf of any person
or persons, firm, corporation or entity and arising from, related to or
connected with the Leased Premises, Tenant’s use thereof or operations therein
for bodily injury to or personal injury to or death of any person, or more than
one (1) person, or for damage to property in an amount of not less than One
Million Dollars ($1,000,000.00) per occurrence and not less than Two Million
Dollars ($2,000,000.00) policy aggregate limit. Said insurance shall be written
on an “occurrence” basis and not on a “claims made” basis, and such liability
policies shall include products and completed operations liability insurance. If
at any time during the term of this Lease, Tenant owns or rents more than one
location, the policy shall contain an endorsement to the effect that the
aggregate limit in the policy shall apply separately to each location owned or
rented by Tenant. Landlord shall have the right, exercisable by giving written
notice thereof to Tenant, to require Tenant to increase such limit if, in
Landlord’s reasonable judgment, the amount thereof is insufficient to protect
the Landlord Protected Parties and Tenant Protected Parties from judgments which
might result from such claims, demands or actions. Tenant shall cause its
liability insurance to include contractual liability coverage fully covering the
indemnity set forth above and in Section 13.1 below.     (b)   All contents and
Tenant’s trade fixtures, machinery, equipment, furniture and furnishings in the
Leased Premises to the extent of at least ninety percent (90%) of their
replacement cost under Standard Fire and Extended Coverage Policy and all other
risks of direct physical loss as insured against under Special Form (“all risk”
coverage). Said insurance shall contain an endorsement waiving the insurer’s
right of subrogation against any Landlord Protected Party.

9



--------------------------------------------------------------------------------



 



  (c)   Tenant Protected Parties from all worker’s compensation claims,
including employer’s liability with minimum limits of $500,000.00 per
occurrence.     (d)   Landlord and Tenant against breakage of all plate glass
utilized in the improvements on the Leased Premises.     (e)   Tenant agrees to
maintain, at its own expense, for the benefit of itself, Tenant’s Protected
Parties and Landlord’s Protected Parties, excess and/or umbrella liability
insurance of such types and with limits not less than Twenty Five Million
Dollars ($25,000,000.00) as may be approved by Landlord, insuring against
liability for damage or loss to property, and against liability for personal
injury or death, arising from acts or omissions of Tenant, its agents, employees
or invitees. Said excess and/or umbrella policies shall include all liability
policies in Section 6.2(a), employer’s liability in Section 6.2(c) and hangar
liability in Section 6.2(e) as underlying policies.

     Tenant agrees to provide Landlord with notice of any self-insurance
programs and Landlord shall have the right to approve any such programs. Any
insurance deductibles or self-insurance amounts shall be the responsibility of
Tenant, and any deductibles or self-insurance amounts in excess of $250,000
shall be approved in advance by Landlord.
     6.3 Landlord’s Insurance.
     Landlord shall procure and maintain policies of insurance insuring:

  (a)   Commercial general liability (including products and completed
operations) or other policy forms which would provide similar coverages on
behalf of Landlord and Landlord’s Protected Parties for those claims of bodily
injury or property damage arising from the Real Estate (including all common
areas and the parking lots therein) and the operations of the Landlord and
Landlord’s Protected Parties. Said liability insurance policy shall be written
on an “occurrence” basis with a combined single limit of One Million Dollars
($1,000,000.00) per occurrence and not less than Two Million Dollars
($2,000,000.00) policy aggregate limit, and One Million Dollars ($1,000,000.00)
limit for products and completed operations.         Umbrella liability
insurance providing a minimum of Fifty Million Dollars ($50,000,000.00) limit
naming the commercial general liability policy (Section 6.3(a)(i)) as an
underlying policy.     (b)   The building containing the Leased Premises, and
any improvements therein, including Tenant Improvements, against loss or damage
by fire, lightning, wind storm, hail storm, aircraft, vehicles, smoke,
explosion, riot or civil commotion as provided by the Standard Fire and Extended
Coverage Policy and all other risks of direct physical loss as insured against
under Special Form (“all risk” coverage). The insurance coverage shall be for
not less than 90% of the full replacement cost of the Leased Premises for an
agreed amount basis with the insurance carrier, with sufficient limits to
replace the Leased Premises of similar utility purpose. . Landlord shall be
named as the insured and all proceeds of insurance shall be payable to Landlord.
Said insurance shall contain an endorsement waiving the insurer’s right of
subrogation against any Tenant Protected Party.     (c)   Landlord’s business
income, protecting Landlord from loss of rents and other charges during the
period while the Leased Premises are untenantable due to fire or other casualty
(for the period reasonably determined by Landlord).     (d)   Flood or
earthquake insurance whenever, in the reasonable judgment of Landlord, such
protection is necessary and it is available at commercially reasonable cost.

10



--------------------------------------------------------------------------------



 



     6.4 Form of Insurance.
     All of the aforesaid insurance shall be in reputable companies licensed to
do business in the State of Ohio with a minimum A.M. Best rating of “A”.
Landlord shall have the right to self-insure and use high deductibles or
self-insured retention levels to help control the cost of insurance premiums. As
to Tenant’s insurance, the insurer and the form, substance and amount (where not
stated above) shall be satisfactory from time to time to Landlord and any
mortgagee of Landlord, and shall unconditionally provide that it is not subject
to cancellation or non-renewal except after at least thirty (30) days prior
written notice to Landlord and any mortgagee of Landlord. Originals of Tenant’s
insurance policies (or certificates thereof satisfactory to Landlord), together
with satisfactory evidence of payment of the premiums thereon, shall be
deposited with Landlord at the Commencement Date and renewals thereof not less
than thirty (30) days prior to the end of the term of such coverage. Landlord
shall have the right, from time to time, to increase the occurrence limits
and/or policy limits of Landlord and/or Tenant hereunder, as Landlord may
reasonably determine.
     6.5 Insurance Premiums.
     Tenant shall pay to Landlord, as additional rent for the Leased Premises,
Tenant’s Pro Rata Share of any premiums for all property, boiler and machinery,
worker’s compensation, crime insurance, business income and liability insurance
(with all endorsements) paid annually by Landlord with respect to the Real
Estate (collectively, “Insurance Premiums”). Tenant shall be obligated to pay
its Pro Rata Share of only those annual premiums which relate to insurance
coverage during the term of this Lease. Tenant’s Pro Rata Share of such premiums
shall be paid by Tenant to Landlord in monthly installments in amounts estimated
by Landlord. Tenant’s proportionate share of all insurance costs shall be
computed by Landlord within ninety (90) days after the end of each accounting
year (which Landlord may change from time to time). Landlord shall furnish to
Tenant a statement showing in reasonable detail the actual insurance costs
incurred during such accounting year and Tenant’s Pro Rata Share thereof. To the
extent Tenant’s Pro Rata Share of such costs is greater than the sums paid by
Tenant for such year, the difference shall be billed to and paid by Tenant
within thirty (30) days after Tenant’s receipt of said bill. Any shortfall shall
be credited against future installments of rent. Tenant’s estimated monthly
insurance costs thereafter may be adjusted by written notice from Landlord.
Landlord estimates Tenant’s initial Pro Rata Share of Insurance Premiums to be
Fifteen Cents ($0.15) per square foot per annum.
     6.6 Fire Protection.
     Tenant shall conform the Leased Premises with all applicable fire codes of
any governmental authority, and with the rules and regulations of Landlord’s
fire underwriters and their fire protection engineers, including, without
limitation, the installation and maintenance of adequate fire extinguishers,
and/or any other unique requirements based on Tenant’s occupancy. Landlord
agrees to coordinate the installation and/or modification of the sprinkler
systems, alarms and/or special hazards fire protection for the Leased Premises
provided that Tenant shall be responsible for any additional cost caused solely
on account of Tenant’s particular use of the Leased Premises. Landlord is
providing a sprinkler monitoring system with a direct connection to the local
fire department or monitoring service. In the event of impairment of the
sprinkler system, the party discovering such impairment shall immediately notify
the other party hereto. During the period of any such impairment or shutdown of
the fire protection system(s), Tenant shall cease any operations which may
create any form of flame, spark, combustible risk or explosive atmosphere.
     In addition to the Monitoring Service Charge payable by Tenant as set forth
in the preceding paragraph (if any), Tenant shall, upon invoice therefor,
reimburse Landlord for Landlord’s costs incurred in maintaining and repairing
any sprinkler or other fire suppression system, such costs to be prorated based
upon Tenant’s proportionate share of the floor space in the Building in which
the Leased Premises is situated. Landlord and Tenant hereby agree that all
maintenance and repair on the sprinkler systems, alarms and/or special hazard
fire protection shall be the responsibility of the Tenant for those systems
affording protection to the Leased Premises.

11



--------------------------------------------------------------------------------



 



     6.7 Waiver of Subrogation.
     Landlord and Tenant, and all parties claiming under each of them, mutually
release and discharge each other from all claims and liabilities arising from or
caused by any casualty or hazard covered or required hereunder to be covered in
whole or in part by insurance coverage required to be maintained by the terms of
this Lease on the Leased Premises or in connection with the Real Estate or
activities conducted thereon or therewith, and waive any right of subrogation
which might otherwise exist in or accrue to any person on account thereof,
including all other tenants of the Building. All policies of insurance required
to be maintained by the parties hereunder shall contain waiver of subrogation
provisions in accordance with the foregoing so long as the same are available.
     6.8 Disclaimer of Liability.
     To the extent of the insurance carried by Tenant or required by the terms
of this Lease to be carried by Tenant, Tenant hereby disclaims, and releases
Landlord and Landlord’s Protected Parties from any and all liability, whether in
contract or tort (including strict liability and negligence), for any loss,
damage, or injury of any nature whatsoever sustained by Tenant and Tenant’s
Protected Parties, during the term of this Lease. The parties hereby agree that
under no circumstances shall Landlord be liable for indirect, consequential,
special, or exemplary damages, whether in contract or tort (including strict
liability and negligence), such as, but not limited to, loss of revenue or
anticipated profits or other damage related to the leasing of the Premises under
this Lease. Tenant shall also hold Landlord and Landlord’s Protected Parties
harmless from and against any and all liability, fines, or other charges
incurred as a result of alleged violations of airport security regulations (FAR
parts 107 and 139) by Tenant and Tenant’s Protected Parties.
     To the extent of the insurance carried by Landlord or required by the terms
of this Lease to be carried by Landlord, Landlord hereby disclaims, and releases
Tenant from any and all liability, whether in contract or tort (including strict
liability and negligence), for any loss, damage, or injury of any nature
whatsoever sustained by Landlord and Landlord’s Protected Parties, during the
term of this Lease. The parties hereby agree that under no circumstances shall
Tenant be liable for indirect, consequential, special, or exemplary damages,
whether in contract or tort (including strict liability and negligence), such
as, but not limited to, loss of revenue or anticipated profits or other damage
related to this Lease. Landlord shall also hold Tenant and Tenant’s Protected
Parties harmless from and against any and all liability, fines, or other charges
incurred as a result of alleged violations of airport security regulations (FAR
parts 107 and 139) by Landlord and Landlord’s Protected Parties.
VII. DAMAGE OR DESTRUCTION
     7.1 Landlord’s Obligation to Rebuild.
     In the event the Leased Premises are damaged by fire, explosion or other
casualty, Landlord shall commence the repair, restoration or rebuilding thereof
within sixty (60) days after such damage and shall complete such restoration,
repair or rebuilding within one hundred fifty (150) days after the commencement
thereof, provided that if construction is delayed because of changes, deletions,
or additions in construction requested by Tenant, strikes, lockouts, casualties,
acts of God, war, material or labor shortages, governmental regulation or
control or other causes beyond the control of Landlord, the period for
restoration, repair or rebuilding shall be extended for the amount of time
Landlord is so delayed. If the casualty or the repair, restoration or rebuilding
caused thereby shall render the Leased Premises untenantable, in whole or in
part, rent shall be equitably abated during the period of untenantability and
Tenant shall have no liability for the abated rent. If such a fire, explosion or
other casualty damages the building in which the Leased Premises are located in
a material or substantial way during the last two (2) years of the original Term
or the then applicable Option Term, then unless Tenant exercises an outstanding
option for an Option Term, Landlord may, in lieu of repairing, restoring or
rebuilding the same, terminate this Lease within sixty (60) days after the
occurrence of the event causing the damage by notice to Tenant. In such event,
the obligation of Tenant to pay rent and other charges hereunder shall end as of
the date when the damage occurred.

12



--------------------------------------------------------------------------------



 



     7.2 Tenant’s Rights After Casualty.
     In the event of any substantial damage or destruction to the Leased
Premises, Landlord shall notify Tenant within thirty (30) days thereafter of the
anticipated time to complete the repair, restoration or rebuilding thereof. In
the event the anticipated time is greater than one hundred fifty (150) days from
the date of such casualty, then in such event Tenant shall have the right to
elect to terminate this Lease by notice to Landlord within thirty (30) days
after receipt of Landlord’s estimate of the anticipated time to restore the
Leased Premises. Additionally, in the event any damage or destruction to the
Leased Premises is not repaired, restored or rebuilt, as the case may be, within
one hundred fifty (150) days after such damage or destruction, then in such
event Tenant shall have the right and option to elect to terminate this Lease by
notice to Landlord at any time prior to substantial completion of such work by
Landlord; provided, however, that upon receipt of any such notice, Landlord
shall have the right to nullify such election by notice to Tenant so long as
Landlord substantially completes the repair, restoration or rebuilding of the
Leased Premises within thirty (30) days after receipt of Tenant’s notice.
VIII. CONDEMNATION
     8.1 Taking of Whole.
     If the whole of the Leased Premises shall be taken or condemned for a
public or quasi-public use or purpose by a competent authority, or if such a
portion of the Leased Premises shall be so taken that as a result thereof the
balance cannot be used for the same purpose and with substantially the same
utility to Tenant as immediately prior to such taking, then in either of such
events, the Lease term shall terminate upon delivery of possession to the
condemning authority, and any award, compensation or damages (hereinafter
sometimes called the “Award”) shall be paid to and be the sole property of
Landlord whether the Award shall be made as compensation for diminution of the
value of the leasehold estate or the fee of the Real Estate or otherwise except
that Tenant shall be entitled to the unamortized portion of the cost of Tenant’s
Work (exclusive of Tenant’s construction allowance), as set forth in
Section 2.2, as a portion of such Award in an amount not to exceed fifty percent
(50%) of the Award (i.e. if the existing balance of the unamortized portion of
the cost of Tenant’s Work (exclusive of Tenant’s construction allowance) is Four
Million Dollars ($4,000,000.00), but the total amount of the Award is only Six
Million Dollars ($6,000,000.00), Tenant shall only be entitled to fifty percent
(50%) of such Award or Three Million Dollars ($3,000,000.00) even though such
amount does not fully reimburse Tenant for the unamortized portion of the cost
contributed by Tenant for Tenant’s Work (exclusive of Tenant’s construction
allowance)). In connection with the forgoing, Tenant shall certify to Landlord
the exact amount of the cost of Tenant’s Work (exclusive of Tenant’s
construction allowance) amortized over the original Term of the Lease and
Landlord shall reimburse Tenant for the unamortized portion remaining thereof
(subject to the foregoing limitations) upon receiving the Award. Tenant shall
continue to pay rent and other charges hereunder until the Lease term is
terminated and any Impositions and premiums prepaid by Tenant, or which accrue
prior to the termination, shall be adjusted between the parties.
     8.2 Partial Taking.
     If only a part of the Leased Premises shall be so taken or condemned, but
the Lease is not terminated pursuant to Section 8.1 hereof, Landlord shall
repair and restore the Leased Premises and all improvements thereon, to the
extent reasonably practicable, provided that Landlord shall not hereby be
required to expend for repair and restoration any sum in excess of the Award.
Any portion of the Award which has not been expended by Landlord for such
repairing or restoration shall be retained by Landlord as Landlord’s sole
property. The rent shall be equitably abated following delivery of possession to
the condemning body. If the portion of the building within which the Leased
Premises are located shall be so taken or condemned in a material or substantial
way, Landlord may terminate this Lease by giving written notice thereof to
Tenant within sixty (60) days after such taking. In such event, the Award shall
be paid to and be the sole property of Landlord except that Tenant shall be
entitled to the unamortized portion of the cost of Tenant’s Work in the same
manner and under the same conditions as set forth in Section 8.1 above.

13



--------------------------------------------------------------------------------



 



     8.3 Temporary Taking.
     If the whole or a part of the Leased Premises shall be taken or condemned
for a public or quasi-public use or purpose by a competent authority, but only
on a temporary basis, then in such event this Lease shall continue in full force
and effect, without any abatement of rent whatsoever, but the Award paid on
account of such temporary taking shall be paid to Tenant in full satisfaction of
all claims of Tenant on account thereof.
     8.4 Payment to Tenant.
     Notwithstanding the provisions of this Article VIII, in the event of a
termination of this Lease on account of a taking, then in such event Landlord
agrees that Tenant may prosecute a claim in such condemnation proceeding for
(a) the reasonable relocation and moving costs incurred by Tenant on account
thereof, (b) the unamortized balance of Tenant’s leasehold improvements to the
Leased Premises (less the construction allowance paid by Landlord hereunder),
which balance shall be calculated by amortizing such costs on a straight-line
basis over the initial fifteen (15) year Lease term, and (c) the value of the
remaining leasehold interest of Tenant for the then existing term of this Lease.
Tenant agrees that it shall not have the right to claim any other compensation
in such proceeding.
IX. MAINTENANCE AND ALTERATIONS
     9.1 Landlord’s Maintenance.

  (a)   Landlord shall perform all maintenance, repairs and replacements of the
roof (excluding any maintenance, repair or replacement to the skylights
installed by Tenant), the utility lines (as the same may be upgraded by Tenant)
leading to the Leased Premises up to the point of entry and the exterior and
structural components of the Leased Premises (unless caused by Tenant’s use of
or alterations to the Leased Premises). Tenant shall pay to Landlord Tenant’s
Pro Rata Share of the costs and expenses incurred by Landlord in fulfilling its
obligations under this Section 9.1 pursuant to the reimbursement provisions set
forth in Section 14.2 below, except that, subject to Section 6.1(d) hereof, if
the necessity for any such maintenance, repairs or replacements results from any
act or omission or negligence of Tenant, its agents, employees, contractors,
customers or invitees, Tenant shall pay to Landlord all of the costs and
expenses incurred by Landlord in performing such work. Such payment shall be
additional rent hereunder and shall be paid to Landlord within thirty (30) days
after Landlord bills Tenant therefor.     (b)   Notwithstanding the provisions
of Paragraph (a) above, Landlord shall not be obligated to repair the following:
(i) the exterior or interior of any doors, windows and plate glass surrounding
the Leased Premises; (ii) heating, ventilating or air-conditioning equipment in
the Leased Premises; and (iii) damage to Tenant’s improvements or personal
property caused by any casualty, burglary, break-in, vandalism, war or act of
God. Landlord shall, in any event, have ten (10) days after notice from Tenant
stating the need for repairs to commence such repairs (unless an emergency in
which event Landlord shall proceed forthwith), and Landlord shall thereafter
proceed with due diligence to complete same.

     9.2 Tenant’s Maintenance.

  (a)   Except as provided in Section 9.1 hereof, Tenant shall keep and maintain
the entire interior of the Leased Premises, specifically including, without
limitation, all the heating, ventilating and air conditioning equipment
(“HVAC”), pipes and conduits in good condition and repair and all interior
utility systems exclusively serving the Leased Premises. Landlord shall assign
to Tenant any existing warranties covering all matters to be repaired and
maintained by Tenant. Tenant acknowledges and agrees that it will install a new
HVAC system and skylights on the ceiling of the Leased Premises as part of
Tenant’s Work and in connection therewith Tenant will be

14



--------------------------------------------------------------------------------



 



      responsible for the repair, maintenance and replacement of same throughout
the term of the Lease. Tenant shall keep the Leased Premises from falling out of
repair or deteriorating and shall keep the same safe, secure and clean and in
full compliance with all health and safety regulations in force. Nothing in
Section 1.5(a) shall be deemed to limit Tenant’s obligation under this
Section 9.2(a). Tenant shall promptly remove any debris left by Tenant, its
employees, agents, contractors or invitees in the parking area or other exterior
areas of the Real Estate. Tenant agrees to cooperate with any other tenants on
the Real Estate in connection with exterior maintenance and repairs not
performed by Landlord hereunder to the end that any exterior repairs and
maintenance will be performed in a uniform manner acceptable to Landlord. In
connection therewith, Tenant and such other tenants may agree among themselves
as to the allocation of costs and responsibilities.

     9.3 Alterations.

  (a)   Subsequent to the completion of Tenant’s Work, Tenant shall thereafter
make all additions, improvements and alterations on the Leased Premises, and on
and to the appurtenances and equipment thereof, required on account of Tenant’s
particular use of the Leased Premises and required by any governmental authority
or which may be made necessary by the act or neglect of Tenant, its employees,
agents or contractors, or any persons, firm or corporation claiming by, through
or under Tenant. Tenant shall also be entitled to construct non-load bearing
partition walls without Landlord’s consent. Except as provided in the
immediately preceding sentences, Tenant shall not create any openings in the
roof or exterior walls, or make any other exterior or structural alterations to
the Leased Premises (hereinafter “Alterations”) without Landlord’s prior written
consent, which consent shall not be unreasonably withheld by Landlord. Any
alterations or improvements by Tenant which alter the location of partition
walls, fire walls or other fire protection shall require the prior written
consent of the Landlord, which consent shall not be unreasonably withheld.    
(b)   As to any Alterations which Tenant is required hereunder to perform or to
which Landlord consents and as to work performed pursuant to Article XVIII
hereof, such work shall be performed with new materials, in a workman-like
manner, strictly in accordance with plans and specifications therefor first
approved in writing by Landlord, which approval shall not be unreasonably
withheld, and in accordance with all applicable laws and ordinances. Tenant
shall, prior to the commencement of such work, deliver to Landlord copies of all
required permits, and builders risk (or installation floater) insurance coverage
to the extent of the cost of the Alterations. Tenant shall permit Landlord to
monitor construction operations in connection with such work, and to restrict,
as may reasonably be required, the passage of manpower and materials, and the
conducting of construction activity in order to avoid unreasonable disruption,
hazard or inconvenience to Landlord or other tenants of the Real Estate or to
Permitted Parties or damage to the Real Estate or the Leased Premises. Upon
completion of any such work by or on behalf of Tenant, Tenant shall provide
Landlord with such documents as Landlord may reasonably require (including,
without limitation, sworn contractors’ statements and supporting lien waivers)
evidencing payment in full for such work, and “as built” working drawings or
final working drawings marked by the general contractor to show changes made in
the field. In the event Tenant performs any work not in compliance with the
provisions of this Section 9.3(b), Tenant shall, upon written notice from
Landlord, immediately remove such work and restore the Leased Premises to their
condition immediately prior to the performance thereof. If Tenant fails so to
remove such work and restore the Leased Premises as aforesaid, Landlord may, at
its option, and in addition to all other rights or remedies of Landlord under
this Lease, at law or in equity, enter the Leased Premises and perform said
obligation of Tenant and Tenant shall reimburse Landlord for the cost to the

15



--------------------------------------------------------------------------------



 



      Landlord thereof, immediately upon being billed therefor by Landlord. Such
entry by Landlord shall not be deemed an eviction or disturbance of Tenant’s use
or possession of the Leased Premises nor render Landlord liable in any manner to
Tenant.

  (c)   In no event shall Tenant be entitled to use the roof of the Leased
Premises or any other roof on the Real Estate without the prior written consent
of Landlord, which consent may be granted or withheld in Landlord’s sole
discretion. In the event Tenant obtains Landlord’s consent to utilize the roof
of the Leased Premises or any other roof of a building on the Real Estate,
Tenant shall only use Landlord’s roofing contractor for all purposes for which
Landlord has consented.     (d)   All improvements and Alterations made to the
Leased Premises by Tenant shall, immediately upon attachment to the Leased
Premises or installation thereof, be deemed the property of Landlord and Tenant
shall have no further right or claim to the title thereof.     (e)   Tenant
shall have the right upon written notice to Landlord to install satellite
equipment upon the roof of the Leased Premises, subject to Landlord’s approval
of the equipment and the manner of installation, which approval shall not be
unreasonably withheld or delayed. Tenant agrees to indemnify and hold harmless
Landlord and Landlord’s Protected Parties from any loss, cost or expense
(including damage to property and injury to person) arising out of the
installation, maintenance, operation, repair, replacement and removal of such
equipment. Tenant further agrees that such equipment shall not (i) violate any
governmental laws, rules and regulations, including, without limitation, those
promulgated by the Federal Aviation Administration (“FAA”), (ii) interfere with
any other tenants located at the Columbus International Aircenter, or
(iii) result in an unsightly condition. Tenant shall be fully responsible for
the maintenance and repair of such equipment and shall remove such equipment at
the expiration or early termination of the Term of the Lease.

X. ASSIGNMENT AND SUBLETTING
     10.1 Consent Not Required.

  (a)   Tenant may assign, sublet, convey or mortgage its leasehold interest in
the Leased Premises without the consent of Landlord, provided Tenant shall
remain fully liable hereunder. If Tenant assigns the Lease or enters into any
sublease of the Leased Premises, Tenant shall deliver written notice thereof to
Landlord within thirty (30) days after the effective date thereof. Any proposed
assignment or sublease shall be expressly subject to the terms, conditions and
covenants of this Lease and the use of such sublessee or assignee shall be
compatible with the general character of the Real Estate. Any proposed
assignment shall contain a written assumption by assignee of all of Tenant’s
obligations under this Lease. Any sublease shall (i) provide that the sublease
is subject and subordinate to this Lease; (ii) provide that the sublessee shall
procure and maintain the insurance required of Tenant in accordance with the
terms of Section 6.2(b) and Section 9.3(b) hereof, and (iii) provide for a copy
to Landlord of notice of default by either party.     (b)   No permitted
assignment shall be effective and no permitted sublease shall commence unless
and until any default by Tenant hereunder shall have been cured. No permitted
assignment or subletting shall relieve Tenant from Tenant’s obligations and
agreements hereunder and Tenant shall continue to be liable as a principal and
not as a guarantor or surety to the same extent as though no assignment or
subletting had been made.

16



--------------------------------------------------------------------------------



 



     10.2 Other Transfer of Lease.
     Tenant shall not allow or permit any transfer of this Lease, or any
interest hereunder, by operation of law, or convey, mortgage, pledge, or
encumber this Lease or any interest therein.
XI. LIENS AND ENCUMBRANCES
     11.1 Encumbering Title.
     Tenant shall not do any act which shall in any way encumber the title of
Landlord in and to the Leased Premises or the Real Estate, nor shall the
interest or estate of Landlord in the Leased Premises or the Real Estate be in
any way subject to any claim by way of lien or encumbrance, whether by operation
of law or by virtue of any express or implied contract by Tenant. Any claim to,
or lien upon, the Leased Premises or the Real Estate arising from any act or
omission of Tenant shall accrue only against the leasehold estate of Tenant and
shall be subject and subordinate to the paramount title and rights of Landlord
in and to the Leased Premises and the Real Estate. Tenant shall have the option
to record a Notice of Commencement, similar in substance and form to that
attached hereto as Exhibit F, approved in advance by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed.
     11.2 Liens and Right to Contest.
     Tenant shall not permit the Leased Premises or the Real Estate to become
subject to any mechanics’, laborers’ or materialmen’s lien on account of labor
or material furnished to Tenant or claimed to have been furnished to Tenant in
connection with work of any character performed or claimed to have been
performed on the Leased Premises by, or at the direction or sufferance of
Tenant. In the event a mechanic’s lien is filed against the Leased Premises or
the Real Estate due to work performed by or on behalf of Tenant, Tenant shall
discharge or bond off same within fifteen (15) days from Tenant’s receipt of
written evidence of the filing thereof. If Tenant fails to discharge or bond off
said lien, Landlord may bond off or pay same without inquiring into the validity
or merits of such lien, and all sums so advanced shall be paid on demand by
Tenant as additional rent. Tenant hereby agrees to indemnify and hold Landlord
harmless for any liability, cost, damage and expense occasioned by any
mechanic’s lien filed against the Leased Premises or the Real Estate on account
of labor or material furnished to Tenant or claimed to have been furnished to
Tenant in connection with the Leased Premises or the Real Estate.
XII. UTILITIES
     12.1 Utilities.

  (a)   Prior to the Commencement Date, Landlord shall provide, at Landlord’s
expense, by separate meter, electric and gas service to the Leased Premises. The
utility provider or its representative for gas and electric service to the
Leased Premises shall invoice Tenant for its usage of such utilities and Tenant
shall pay any and all amounts due directly to Landlord. Tenant acknowledges that
water and sewer utilities for the Leased Premises are provided by Landlord and
billed by Landlord to Tenant based upon Tenant’s proportionate share of same.
Simultaneous with the billing to Tenant of its water and sewer charges for the
Leased Premises, Landlord shall provide Tenant with details regarding the
calculations used by Landlord in computing Tenant’s proportionate share of same.
Landlord shall not be liable for the quality or quantity of or interference
involving any such utilities. During the term hereof, whether the Leased
Premises are occupied or unoccupied, Tenant agrees to maintain heat sufficient
to heat the Leased Premises so as to avert any damage to the Leased Premises on
account of cold weather.     (b)   Except as provided herein, Landlord shall not
be liable in damages or otherwise for any failure or interruption of any utility
service being furnished

17



--------------------------------------------------------------------------------



 



      to the Leased Premises. In the event any utility service to the Leased
Premises shall be interrupted (a) for seventy-two (72) hours or more or (b) due
to the negligent act or omission of the Landlord, its agents, contractors, or
employees, rent and all charges payable hereunder shall equitably abate until
such services are fully restored.

  (c)   Tenant agrees to be responsible for its rubbish removal for the Leased
Premises. The location and placement of Tenant’s refuse container(s) shall be as
shown on Exhibit B, which location and placement is hereby approved by Landlord.

XIII. INDEMNITY
     13.1 Indemnity.
     Tenant will protect, indemnify and save harmless Landlord Protected Parties
(as defined in Section 6.1) from and against all liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including
without limitation, reasonable attorneys’ fees and expenses) imposed upon or
incurred by or asserted against Landlord by reason of (i) any failure on the
part of Tenant to perform or comply with any of the terms of this Lease;
(ii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Leased Premises or any part thereof; (iii) any
violations or alleged violations of airport security regulations by Tenant and
all Permitted Parties of Tenant; (iv) any use of the Leased Premises by Tenant,
including but not limited to, the use of electronic or radar monitoring or
transmission equipment or related transmissions; or (v) any and all liability,
fines or other charges incurred as a result of alleged violations of airport or
aviation security regulations by Tenant and its Permitted Parties. In case any
action, suit or proceeding is brought against Landlord by reason of any
occurrence described in this Section 13.1, Tenant will, at Tenant’s expense, by
counsel approved by Landlord, resist and defend such action, suit or proceeding,
or cause the same to be resisted and defended. The costs indemnified against
hereunder and assumed under Article VI include, without limitation, any claims
due to loss suffered by the Landlord, Landlord’s other tenants, the Permitted
Parties, the Columbus Airport Authority, the tenants of the Columbus Airport
Authority, or the City of Columbus, Ohio. The obligations of Tenant under this
Section 13.1 shall survive the expiration or earlier termination of this Lease.
     Landlord will protect, indemnify and save harmless Tenant Protected Parties
(as defined in Section 6.1) from and against all liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including
without limitation, reasonable attorneys’ fees and expenses) imposed upon or
incurred by or asserted against Tenant by reason of (i) any failure on the part
of Landlord to perform or comply with any of the terms of this Lease,
(ii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Leased Premises or any part thereof by
Landlord, or (iii) any violations or alleged violations of airport security
regulations by Landlord and all Permitted Parties of Landlord. In case any
action, suit or proceeding is brought against Tenant by reason of any occurrence
described in this Section 13.1, Landlord will, at Landlord’s expense, by counsel
approved by Tenant, resist and defend such action, suit or proceeding, or cause
the same to be resisted and defended. The costs indemnified against hereunder
and assumed under Article VI include, without limitation, any claims due to loss
suffered by the Tenant, the Permitted Parties, the Columbus Airport Authority,
the tenants of the Columbus Airport Authority, or the City of Columbus, Ohio.
The obligations of Landlord under this Section 13.1 shall survive the expiration
or earlier termination of this Lease.
XIV. RIGHTS RESERVED TO LANDLORD
     14.1 Rights Reserved to Landlord.
     Without limiting any other rights reserved or available to Landlord under
this Lease, at law or in equity, Landlord, on behalf of itself and Agent
reserves the following rights to be exercised at Landlord’s election:

18



--------------------------------------------------------------------------------



 



  (a)   Upon reasonable advance notice to inspect the Leased Premises;     (b)  
Upon reasonable advance notice and with appropriate supervision, to show the
Leased Premises to prospective purchasers, mortgagees, or other persons having a
legitimate interest in viewing the same, and, at any time within one (1) year
prior to the expiration of the Lease term, to persons wishing to rent the Leased
Premises;     (c)   During the last year of the Lease term, to place and
maintain the usual “For Rent” sign on the Real Estate (but not in or on the
Leased Premises), and at any time during the Lease term to place and maintain
“For Sale” signs on the Real Estate (but not in or on the Leased Premises); and
    (d)   If Tenant shall theretofore have vacated the Leased Premises (but not
earlier than during the last ninety (90) days of the Lease term), to decorate,
remodel, repair, alter or otherwise prepare the Leased Premises for new
occupancy.     (e)   To promulgate rules and regulations for the operation and
use of the common areas, including the parking areas for the common use and
benefit of the tenants of the Real Estate and their customers and invitees.
Landlord shall at all times have exclusive control of the common areas and may
at any time and from time to time: (i) modify and amend reasonable rules and
regulations for the use of the common areas, which rules and regulations shall
be binding upon the Tenant upon delivery of a copy thereof to the Tenant;
(ii) temporarily close any part of the common areas, including but not limited
to closing the streets, sidewalks, road or other facilities to the extent
necessary to prevent a dedication thereof or the accrual of rights of any person
or of the public therein; (iii) exclude and restrain anyone from the use or
occupancy of the common areas or any part thereof except bona fide employees,
invitees, guests, customers and suppliers of the tenants of the Real Estate who
use said areas in accordance with the rules and regulations established by
Landlord; (iv) engage others to operate and maintain all or any part of the
common areas, on such terms and conditions as Landlord shall, in its sole
judgment, deem reasonable and proper; and (v) make such changes in the common
areas as in its opinion are in the best interest of the Real Estate, including
but not limited to changing the location of walkways, service areas, driveways,
entrances, existing automobile parking spaces and other facilities, changing the
direction and flow of traffic and establishing prohibited areas. Provided,
however, that in no event shall any such changes under this paragraph: (i)
materially modify parking to the north and west of the Leased Premises,
(ii) materially modify truck access to the west of the Leased Premises; or
(iii) materially adversely affect parking, ingress, egress or access to the
Leased Premises.     (f)   Remove any obstructions in the common areas created
or permitted by Tenant, including towing vehicles parked in restricted parking
zones at Tenant’s sole cost and expense.

Upon reasonable advance notice and with appropriate supervision, Landlord may
enter upon the Leased Premises for any and all of said purposes and may exercise
any and all of the foregoing rights hereby reserved, during normal business
hours unless an emergency exists, without being deemed guilty of any eviction or
disturbance of Tenant’s use or possession of the Leased Premises, and without
being liable in any manner to Tenant.
     14.2 Maintenance Costs.

  (a)   Tenant shall pay to Landlord, as additional rental, in monthly
installments based on Landlord’s estimates, from time to time, simultaneously
with payment of minimum rental called for under Section 5, Tenant’s Pro Rata
Share of the “maintenance cost” for the operation, maintenance, repair and
replacement of the common areas and those costs incurred by Landlord

19



--------------------------------------------------------------------------------



 



      pursuant to Section 9.1 above.

  (b)   The maintenance costs for the common areas shall be computed on an
accrual basis, and shall include all costs incurred by Landlord in connection
with operating, securing, maintaining, repairing and replacing the common areas,
including by way of example but not limitation: (i) cost of labor (including
workmen’s compensation insurance, employee benefits and payroll taxes);
(ii) materials, and supplies used or consumed in the maintenance or operation of
the common area; (iii) to the extent not included in Section 12.1(b), the cost
of operating and repairing of the lighting; (iv) cleaning, painting, removing of
rubbish or debris, snow and ice, private security services, and inspecting the
common areas; (v) the cost of repairing and/or replacing paving, curbs,
walkways, parking lots, markings, directional or other signs; landscaping, and
drainage and lighting facilities; (vi) rental paid for maintenance of machinery
and equipment; (vii) to the extent not included in Section 6.5, cost of
insurance for public liability and property insurance and boiler and machinery
insurance for property in the common areas which are not part of the building,
and crime insurance; (viii) one-half (1/2) of all costs properly chargeable to a
capital account and (ix) a reasonable allowance to Landlord for Landlord’s
supervision, which allowance shall not in an accounting year exceed ten percent
(10%) of the total of all maintenance costs (excluding item (vii) above) for
such accounting year (all of the foregoing are collectively referred to herein
as “Maintenance Costs.” Maintenance Costs shall not include greater than
one-half (1/2) of any costs incurred by Landlord properly chargeable to a
capital account.     (c)   Landlord shall maintain accurate and detailed records
of all Maintenance Costs for the common areas.     (d)   Tenant’s Pro Rata Share
of all Maintenance Costs shall be computed by Landlord within ninety (90) days
after the end of each accounting year (which Landlord may change from time to
time). Landlord shall furnish to Tenant a statement showing in reasonable detail
the actual Maintenance Costs incurred during such accounting year and Tenant’s
Pro Rata Share thereof. To the extent Tenant’s Pro Rata Share of such costs is
greater than the sums paid by Tenant for such year, the difference shall be
billed to and paid by Tenant within thirty (30) days after Tenant’s receipt of
said bill. Any shortfall shall be credited against future installments of rent.
Tenant’s estimated monthly Maintenance Costs thereafter may be adjusted by
written notice from Landlord.     (e)   Notwithstanding anything to the contrary
contained herein, Tenant’s Pro Rata share of Maintenance Costs shall not exceed
Fifty Cents (50¢) per square foot per year during the first Lease Year. In
addition, during the Term of this Lease, including any and all Option Terms,
Tenant’s Pro Rata Share of Maintenance Costs (excluding costs of snow and ice
removal and Common Area utility charges) shall not increase by more than ten
percent (10%) in any Lease Year over the previous Lease Year.

XV. QUIET ENJOYMENT
     15.1 Quiet Enjoyment.
     So long as Tenant is not in default under the covenants and agreements of
this Lease, Tenant’s quiet and peaceable enjoyment of the Leased Premises shall
not be disturbed or interfered with by Landlord or by any person claiming by,
through or under Landlord.

20



--------------------------------------------------------------------------------



 



XVI. SUBORDINATION OR SUPERIORITY
     16.1 Subordination or Superiority.

  (a)   This Lease is subject and subordinate to the lien of any deed of trust,
mortgage or mortgages now placed upon Landlord’s interest in the Real Estate.
Landlord shall use good faith efforts to obtain a commercially reasonable
non-disturbance agreement for Tenant from its existing lender, Deutsche Bank, on
or before the Rent Commencement Date. The parties agree that the non-disturbance
agreement attached hereto as Exhibit D is commercially reasonable. In the event
Tenant has not received a fully executed commercially reasonable non-disturbance
agreement from Deutsche Bank within six (6) months from the date of this Lease,
Tenant’s obligation to pay Annual Rent (but not Additional Rent) hereunder shall
be deferred commencing upon the expiration of such six (6) month period until
such time as said non-disturbance agreement is executed by Deutsche Bank and
delivered to Tenant.     (b)   Landlord reserves the right to subject and
subordinate this Lease at all times to the lien of any deed of trust, mortgage
or mortgages hereafter placed upon Landlord’s interest in the Leased Premises;
provided, however, that no default by Landlord, under any deed of trust,
mortgage or mortgages, shall affect Tenant’s rights under this Lease, so long as
Tenant performs the obligations imposed upon it hereunder and is not in default
hereunder, and Tenant attorns to the holder of such deed of trust or mortgage,
its assignee or the purchaser at any foreclosure sale. Tenant shall execute a
commercially reasonable instrument presented to Tenant for the purpose of
effecting such subordination so long as the subordination is substantially in
the form attached as Exhibit D. It is a condition, however, to the subordination
and lien provisions herein provided, that Landlord shall procure from any such
mortgagee an agreement in writing, which shall be delivered to Tenant or
contained in the aforesaid subordination agreement, providing in substance that
so long as Tenant shall faithfully discharge the obligations on its part to be
kept and performed under the terms of this Lease and is not in default under the
terms hereof, its tenancy will not be disturbed nor this Lease affected by any
default under such mortgage.     (c)   Wherever notice is required to be given
to Landlord pursuant to the terms of this Lease, Tenant will likewise give such
notice to any mortgagee of Landlord’s interest in the Leased Premises upon
notice of such mortgagee’s name and address from Landlord. Furthermore, such
mortgagee shall have the same rights to cure any default on the part of Landlord
that Landlord would have had.

XVII. SURRENDER
     17.1 Surrender.
     Upon the termination of this Lease, whether by forfeiture, lapse of time or
otherwise, or upon termination of Tenant’s right to possession of the Leased
Premises, Tenant will at once surrender and deliver up the Leased Premises,
together with all improvements thereon, to Landlord, in good condition and
repair, reasonable wear and tear and loss by fire or other casualty excepted;
conditions existing because of Tenant’s failure to perform maintenance, repairs
or replacements as required herein, or because of Tenant’s particular use of the
Leased Premises (even if permitted pursuant to Section 1.5(a) hereof), shall not
be deemed “reasonable wear and tear.” Tenant shall deliver to Agent all keys to
all doors therein. As used herein, the term “improvements” shall include,
without limitation, all plumbing, lighting, electrical, heating, cooling and
ventilating fixtures and equipment, and all Alterations (as said term is defined
in Section 9.3 hereof) whether or not permitted under said Section 9.3. All
alterations, including the Alterations, improvements and additions, temporary or
permanent, made in or upon the Leased Premises by Tenant, or made by Landlord on
Tenant’s behalf, shall become Landlord’s property immediately upon

21



--------------------------------------------------------------------------------



 



installation thereof and shall remain upon the Leased Premises on any such
termination without compensation, allowance or credit to Tenant; provided,
however, that Landlord shall have the right to require Tenant to remove any
alterations, including the Alterations, and to restore the Leased Premises to
their condition prior to the making of any such alterations, repairing any
damage occasioned by such removal and restoration, unless Landlord has consented
to the installation thereof, in which event no such removal may be required by
Landlord. For purposes of this Section 17.1, Tenant’s Work is hereby deemed
approved by Landlord. If Landlord requires removal of any alterations and Tenant
does not make such removal in accordance with this Section at the time of such
termination, or within thirty (30) days after such request, whichever is later,
Landlord may remove the same (and repair any damage occasioned thereby), and
dispose thereof or, at its election, deliver the same to any other place of
business of Tenant or warehouse the same. Tenant shall pay the reasonable costs
of such removal, repair, delivery and warehousing to Landlord on demand.
     17.2 Removal of Tenant’s Property.
     Upon the termination of this Lease by lapse of time, Tenant shall remove
Tenant’s articles of personal property incident to Tenant’s business (“Trade
Fixtures”); provided, however, that Tenant shall repair any damage to the Leased
Premises which may result from such removal, and shall restore the Leased
Premises to the same condition as prior to the installation thereof. If Tenant
does not remove Tenant’s Trade Fixtures from the Leased Premises prior to the
expiration or earlier termination of the Lease Term, Landlord, may, at its
option, remove the same (and repair any damage occasioned thereby) and dispose
thereof or deliver the same to any other place of business of Tenant or
warehouse the same, and Tenant shall pay the cost of such removal, repair,
delivery and warehousing to Landlord on demand, or Landlord may treat such Trade
Fixtures as having been conveyed to Landlord with this Lease as a bill of sale,
without further payment or credit by Landlord to Tenant.
     17.3 Holding Over.
     Tenant shall have no right to occupy the Leased Premises or any portion
thereof after the expiration of the Lease or after termination of the Lease or
of Tenant’s right to possession pursuant to Section 19.2 hereof. In the event
Tenant or any party claiming by, through or under Tenant holds over, Landlord
may exercise any and all remedies available to it at law or in equity to recover
possession of the Leased Premises. For each month or partial month that Tenant
or any party claiming by, through or under Tenant remains in occupancy of all or
any portion of the Leased Premises after the expiration of the Lease or after
termination of the Lease or Tenant’s right to possession, Tenant shall pay
monthly rental at a rate equal to 125% of the rate of rent and other charges
payable by Tenant hereunder immediately prior to the expiration or other
termination of the Lease or of Tenant’s right to possession. The acceptance by
Landlord of any lesser sum shall be construed as a payment on account and not in
satisfaction of damages for such holding over.
XVIII. ENVIRONMENTAL CONDITIONS
     18.1 “Environmental Condition” Defined.
     As used in this Lease, the phrase “Environmental Condition” shall mean:
(a) any adverse condition relating to surface water, ground water, drinking
water supply, land, surface or subsurface strata or the ambient air, and
includes, without limitation, air, land and water pollutants, noise, vibration,
light and odors, or (b) any condition which may result in a claim of liability
under the Comprehensive Environment Response Compensation and Liability Act, as
amended (“CERCLA”), or the Resource Conservation and Recovery Act (“RCRA”), or
any claim of violation of the Clean Air Act, the Clean Water Act, the Toxic
Substance Control Act (“TOSCA”), or any claim of liability or of violation under
any federal statute hereafter enacted dealing with the protection of the
environment or with the health and safety of employees or members of the general
public, or under any rule, regulation, permit or plan under any of the
foregoing, or under any law, rule or regulation now or hereafter promulgated by
the state in which the Leased Premises are located, or any

22



--------------------------------------------------------------------------------



 



political subdivision thereof, relating to such matters (collectively
“Environmental Laws”). Landlord hereby represents and warrants to Tenant that
there is no Environmental Condition known to Landlord which would prevent the
use of the Building by Tenant as office space.
     18.2 Compliance by Tenant.
     Tenant shall, at all times during the Lease term, comply with all
Environmental Laws applicable to the Leased Premises and shall not, in the use
and occupancy of the Leased Premises, cause or contribute to, or permit or
suffer any other party to cause or contribute to any Environmental Condition on
or about the Leased Premises. Tenant shall not, however, be responsible for
environmental conditions existing prior to Tenant’s possession of the Leased
Premises except for Tenant’s acts or omissions that worsen, in any way, said
conditions, and only to the extent of the worsening. Landlord shall use its best
efforts to cause its predecessor in interest, the United States of America, to
be responsible for all monitoring, remediation or other obligations regarding
the pre-existing Environmental Conditions which it is to perform. Landlord shall
be responsible for all pre-existing Environmental Conditions other than those
which the United States of America is to perform. In the event that the United
States of America fails to perform as provided above, Landlord agrees that
Landlord and not Tenant shall be responsible for said pre-existing Environmental
Conditions. Without limiting the generality of the foregoing, Tenant shall not,
without the prior written consent of Landlord, receive, keep, maintain or use on
or about Leased Premises any substance as to which a filing with a local
emergency planning committee, the State Emergency Response Commission or the
fire department having jurisdiction over the Leased Premises is required
pursuant to ‘311 and/or ‘312 of the Comprehensive Environmental Response,
Compensation or Liability Act of 1980, as amended by the Superfund Amendment and
Reauthorization Act of 1986 (“SARA”) (which latter Act includes the Emergency
Planning and Community Right-To-Know Act of 1986); in the event Tenant makes a
filing pursuant to SARA or maintains substances as to which a filing would be
required, Tenant shall simultaneously deliver copies thereof to Agent, or notify
Agent in writing of the presence of those substances.
     18.3 Environmental Indemnity.
     Tenant shall protect, indemnify and save harmless Landlord, Agent and all
of their respective members, directors, officers, employees and agents from and
against all liabilities, obligations, claims damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) of whatever kind or nature, contingent or otherwise, known or
unknown, incurred or imposed, based upon any Environmental Laws or resulting
from any Environmental Condition on or about the Leased Premises which occurs
due to the acts or omissions of Tenant or the Permitted Parties of Tenant
(“Tenant Contamination”). In case any action, suit or proceeding is brought
against any of the parties indemnified herein by reason of any Tenant
Contamination, Tenant will, at Tenant’s expense, by counsel reasonably approved
by Landlord, resist and defend such action, suit or proceeding, or cause the
same to be resisted and defended. The obligations of Tenant under this
Section 18.3 shall survive the expiration or earlier termination of this Lease,
and Tenant shall, notwithstanding a termination of this Lease, continue to pay
rent for the Leased Premises in the same amount paid during the last year of the
term hereof until such time as all remediation work required to cure such matter
has been completed.
     Landlord shall protect, indemnify and save harmless Tenant and all of its
respective members, directors, officers, employees and agents from and against
all liabilities, obligations, claims damages, penalties, causes of action, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) of whatever kind or nature, contingent or otherwise, known or unknown,
incurred or imposed, based upon any Environmental Laws or resulting from any
Environmental Condition on or about the Leased Premises which occurs due to the
acts or omissions of Landlord or the Permitted Parties of Landlord (“Landlord
Contamination”). In case any action, suit or proceeding is brought against any
of the parties indemnified herein by reason of any Landlord Contamination,
Landlord will, at Landlord’s expense, by counsel reasonably approved by Tenant,
resist and defend such action, suit or proceeding, or cause the same to be
resisted and defended. During any remediation necessitated of any Landlord
Contamination, the rent payable

23



--------------------------------------------------------------------------------



 



hereunder shall be equitably adjusted to the extent of any material adverse
interference with Tenant’s use and occupancy of the Leased Premises. The
obligations of Landlord under this Section 18.3 shall survive the expiration or
earlier termination of this Lease.
     18.4 Testing and Remedial Work.
     Landlord may conduct tests and routine audits on or about the Leased
Premises for the purpose of determining the presence of any Environmental
Condition. If such tests and/or audits indicate the presence of an Environmental
Condition on or about the Leased Premises which occurs due to the acts or
omissions of Tenant or its Permitted Parties, Tenant shall, in addition to its
other obligations hereunder, reimburse Landlord for the cost of conducting such
tests. Without limiting Tenant’s liability under Section 18.3 hereof, in the
event of any such Environmental Condition, Tenant shall promptly and at its sole
cost and expense, take any and all steps necessary to remedy the same, complying
with all provisions of applicable law and with Section 9.3(b) hereof. If Tenant
fails to promptly remedy same, then Tenant shall deposit with Landlord an amount
sufficient to cause the remediation of same, based upon Landlord’s reasonable
estimate of the cost thereof, and upon completion of such work by Landlord,
Tenant shall pay to Landlord any shortfall promptly after Landlord bills Tenant
therefor, or Landlord shall promptly refund to Tenant any excess deposit, as the
case may be. Additionally, pursuant to a deed filed for record on October 17,
1997 as Instrument Number 199710170122033, Recorder’s Office, Franklin County,
Ohio (“Deed”), it is the obligation of the United States of America to undertake
certain environmental remediation on the Real Estate, which obligation may
interfere with Tenant’s use of the Leased Premises. Tenant agrees to make no
claim against the United States of America as a result of such interference so
long as such remediation is in accordance with the terms of the Deed.
XIX. REMEDIES
     19.1 Defaults.
     Tenant agrees that any one or more of the following events shall be
considered events of default as said term is used herein:

  (a)   Tenant shall be adjudged an involuntary bankrupt, or a decree or rider
approving, as properly filed, a petition or answer filed against Tenant asking
reorganization of Tenant under the Federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or set aside within sixty
(60) days from the date of entry or granting thereof; or     (b)   Tenant shall
file or admit the jurisdiction of the court and the material allegations
contained in any petition in bankruptcy or any petition pursuant to or
purporting to be pursuant to the Federal bankruptcy laws as now or hereafter
amended, or Tenant shall institute any proceeding or shall give its consent to
the institution of any proceedings for any relief of Tenant under any bankruptcy
or insolvency laws or any laws relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangements, composition or extension; or    
(c)   Tenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Tenant or any of the
property of Tenant; or     (d)   The Leased Premises are levied upon by any
revenue officer or similar officer on account of the actions of Tenant; or    
(e)   A decree or order appointing a receiver of the property of Tenant shall be
made and such decree or order shall not have been vacated or set aside within
sixty (60) days from the date of entry or granting thereof;     (f)   Tenant
shall abandon the Leased Premises during the term hereof; or

24



--------------------------------------------------------------------------------



 



  (g)   Tenant shall default in any payment of rent or in any other payment
required to be made by Tenant hereunder when due as herein provided (all of
which other payments shall be deemed “additional rent” payable hereunder), or
shall default under Sections 6.1 or 6.2 hereof, and any such default shall
continue for five (5) business days after notice thereof in writing to Tenant;
or     (h)   Tenant shall fail to contest the validity of any lien or claimed
lien and give security to Landlord to assure payment thereof, or, having
commenced to contest the same and having given such security, shall fail to
prosecute such contest with diligence, or shall fail to have the same released
and satisfy any judgment rendered thereon, and such default continues for ten
(10) days after notice thereof in writing to Tenant; or     (i)   Tenant shall
default in keeping, observing or performing any of the other covenants or
agreements herein contained to be kept, observed and performed by Tenant, and
such default shall continue for thirty (30) days after notice thereof in writing
to Tenant, provided, however, that if the nature of such default is such that
the same cannot reasonably be cured within a thirty (30) day period, Tenant
shall not be deemed to be in default if it shall commence such cure within such
thirty (30) day period and thereafter rectify and cure such default with due
diligence; or     (j)   Tenant shall default under any agreement with the
Columbus Airport Authority, the Federal Aviation Administration, the Ohio
Environmental Protection Agency, or with any other governmental entity with
respect to its operation and use of the Leased Premises.     (k)   Tenant shall
violate any provision of the Declaration of Restrictions and Easements and such
violation shall continue for fifteen (15) days after notice thereof from
Landlord to Tenant.

     19.2 Remedies.
     Upon the occurrence of any one or more of such events of default, Landlord
may at its election terminate this Lease or terminate Tenant’s right to
possession only, without terminating the Lease. Upon termination of the Lease,
or upon any termination of Tenant’s right to possession without termination of
the Lease, Tenant shall surrender possession and vacate the Leased Premises
immediately, and deliver possession thereof to Landlord, and hereby grants to
Landlord the full and free right, without demand or notice of any kind to Tenant
except as hereinabove expressly provided for, to enter into and upon the Leased
Premises in such event with or without process of Law and to repossess the
Leased Premises by force, self-help or otherwise without process of law as
Landlord’s former estate and to expel or remove Tenant and any other who may be
occupying or within the Leased Premises without being deemed in any manner
guilty of trespass, eviction, or forcible entry or detainer, without incurring
any liability for any damages resulting therefrom and without relinquishing
Landlord’s rights to rent or any other right given to Landlord hereunder or by
operation of law. Upon termination of the Lease, Landlord shall be entitled to
recover as damages all rent and other sums due and payable by Tenant on the date
of termination, plus (a) an amount equal to the value of the rent and other sums
provided herein to be paid by Tenant for the residue of the stated term hereof,
less the fair rental value of the Leased Premises for the residue of the stated
term (taking into account the time and expenses necessary to obtain a
replacement tenant or tenants, including expenses hereinafter described relating
to recovery of the Leased Premises, preparation for reletting and for reletting
itself), and (b) the cost of performing any other covenants to be performed by
Tenant. If Landlord elects to terminate Tenant’s right to possession only
without terminating the Lease, Landlord may, at Landlord’s option, enter into
the Leased Premises, remove Tenant’s signs and other evidences of tenancy, and
take and hold possession thereof as hereinabove provided, without such entry and
possession terminating the Lease or releasing Tenant, in whole or in part, from
Tenant’s obligations to pay the rent hereunder for the full term or from any
other of its obligations under this Lease. Landlord may relet all or any part of
the Leased Premises for such rent and upon such terms as shall be satisfactory
to Landlord (including the right to relet the Leased Premises

25



--------------------------------------------------------------------------------



 



for a term greater or lesser than that remaining under the Lease term, and the
right to relet the Leased Premises as a part of a larger area, and the right to
change the character or use made of the Leased Premises). For the purpose of
such reletting, Landlord may decorate or make any repairs, changes, alterations
or additions in or to the Leased Premises that may be necessary or convenient.
If Landlord does not relet the Leased Premises, notwithstanding good faith
efforts to do so, Tenant shall continue to pay to Landlord on demand the monthly
rent due hereunder, and other sums provided herein to be paid by Tenant. If the
Leased Premises are relet and a sufficient sum shall not be realized from such
reletting after paying all of the expenses of such decorations, repairs,
changes, alterations, additions, the expenses of such reletting and the
collection of the rent accruing therefrom (including, but not by way of
limitation, attorneys’ fees and brokers’ commissions), to satisfy the rent and
other charges herein provided to be paid for the remainder of the Lease term,
Tenant shall pay to Landlord on demand any deficiency and Tenant agrees that
Landlord shall use reasonable efforts to mitigate its damages arising out of
Tenant’s default; Landlord shall not be deemed to have failed to use such
reasonable efforts by reason of the fact that Landlord has leased or sought to
lease other vacant premises owned by Landlord, whether on the Real Estate or
not, in preference to reletting the Leased Premises, or by reason of the fact
that Landlord has sought to relet the Leased Premises at a rental rate higher
than that payable by Tenant under the Lease (but not in excess of the then
current market rental rate). If Tenant shall default under Section 19.1(i) and
if such default cannot with due diligence be cured within said period of thirty
(30) days after notice in writing shall have been given to Tenant, and if Tenant
promptly commences to eliminate such default, and vigorously pursues such cure
to completion thereafter, then Landlord shall not have the right to declare said
term ended by reason of such default or to repossess without terminating the
Lease so long as Tenant is proceeding diligently and with reasonable dispatch to
take all steps and do all work required to cure such default, and does so cure
such default, provided, however, that the curing of any default in such manner
shall not be construed to limit or restrict the right of Landlord to declare the
said term ended or to repossess without terminating the Lease, and to enforce
all of its rights and remedies hereunder for any other default not timely cured.
     19.3 Remedies Cumulative.
     No remedy herein or otherwise conferred upon or reserved to Landlord shall
be considered to exclude or suspend any other remedy but the same shall be
cumulative and shall be in addition to every other remedy given hereunder, or
now or hereafter existing at law or in equity or by statute, and every power and
remedy given by this Lease to Landlord may be exercised from time to time and so
often as occasion may arise or as may be deemed expedient.
     19.4 No Waiver.
     No delay or omission of Landlord to exercise any right or power arising
from any default shall impair any such right or power to be construed to be a
waiver of any such default or any acquiescence therein. No waiver of any breach
of any of the covenants of this Lease shall be construed, taken or held to be a
waiver of any other breach, or as a waiver, acquiescence in or consent to any
further or succeeding breach of the same covenant. The acceptance by Landlord of
any payment of rent or other charges hereunder after the termination by Landlord
of this Lease or of Tenant’s right to possession hereunder shall not, in the
absence of agreement in writing to the contrary to Landlord, be deemed to
restore this Lease or Tenant’s right to possession hereunder, as the case may
be, but shall be construed as a payment on account, and not in satisfaction of
damages due from Tenant to Landlord.
     19.5 Intentionally Deleted.
     19.6 Delinquent Rent.
     In the event Tenant shall be late in the payment of rent or other charges
required to be paid hereunder more than two (2) times in any twelve
(12) calendar month period (provided notice of such payment or other monetary
default shall have been given to Tenant, but regardless of whether Tenant shall
have timely cured any such payment or

26



--------------------------------------------------------------------------------



 



other defaults of which notice was given), and in addition to the other remedies
set forth herein, Tenant shall pay to Landlord, as liquidated damages, ten
percent (10%) of such delinquent amount, together with such delinquent amount.
XX. SECURITY DEPOSIT
[INTENTIONALLY DELETED]
XXI. MISCELLANEOUS
     21.1 Intentionally Deleted.
     21.2 Estoppel Certificates.
     Landlord and Tenant shall, at any time and from time to time upon not less
than ten (10) days’ prior written request from the other, execute, acknowledge
and deliver to the requesting party, in form reasonably satisfactory to the
requesting party, a written statement certifying (if true) that Tenant has
accepted the Leased Premises, that this Lease is unmodified and in full force
and effect (or, if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), that the other party is
not in default hereunder, the date to which the rental and other charges have
been paid in advance, if any, whether Tenant has any rights of setoff or
self-help under this Lease, and such other accurate certifications as may
reasonably be required by the requesting party or its mortgagee, agreeing to
give copies to any mortgagee of all notices required under this Lease and
agreeing to afford the requesting party’s mortgagee a reasonable opportunity to
cure any default. It is intended that any such statement delivered pursuant to
this subsection may be relied upon by any prospective purchaser or mortgagee of
the Leased Premises or Real Estate and their respective successors and assigns.
     21.3 Landlord’s and Tenant’s Right to Cure/Landlord Default.
     Landlord may, but shall not be obligated to, cure any default by Tenant
(specifically including, but not by way of limitation, Tenant’s failure to
obtain insurance, make repairs, or satisfy lien claims); and whenever Landlord
so elects, all costs and expenses paid by Landlord in curing such default,
including without limitation reasonable attorneys’ fees, shall be so much
additional rent due on the next rent date after such payment together with
interest (except in the case of said attorneys’ fees) at the highest rate then
payable by Tenant in the State of Ohio, or, in the absence of such a maximum
rate, at a rate per annum equal to four percent (4%) in excess of the announced
prime rate of interest of National City Bank of Columbus, Columbus, Ohio in
effect on the date of such advance, from the date of the advance to the date of
repayment by Tenant to Landlord.
     Any failure by Landlord to observe or perform any provision, covenant or
condition of this Lease to be observed or performed by Landlord, if such failure
continues for thirty (30) days after written notice thereof from Tenant to
Landlord, shall constitute a default by Landlord under this Lease, provided,
however, that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Landlord shall not be
deemed to be in default if it shall commence such cure within such thirty
(30) day period and thereafter rectify and cure such default with due diligence.
     Tenant may, but shall not be obligated to, cure any default by Landlord
solely with respect to the Leased Premises (specifically including, but not by
way of limitation, Landlord’s failure to obtain insurance or make repairs); and
whenever Tenant so elects, all reasonable costs and expenses are paid by Tenant
in curing such default, including without limitation reasonable attorney’s fees,
shall be reimbursed by Landlord to Tenant within thirty (30) days after demand
therefor, together with copies of all invoices evidencing such expenditures,
together with interest (except in the case of said attorneys’ fees) at the
highest rate then payable by Landlord in the State of Ohio, or, in the absence
of such a maximum rate, at a rate per annum equal to four percent (4%) in excess
of the announced prime rate of interest of National City Bank of Columbus,
Columbus, Ohio in effect on the date of such advance, from the date of the
advance to the date of repayment by Landlord to Tenant. In the event Landlord
fails to reimburse Tenant within such thirty (30) days, Tenant shall have the
option to deduct the reasonable cost of the cure from twenty-five

27



--------------------------------------------------------------------------------



 



percent (25%) of the rent and charges otherwise due hereunder. Tenant shall also
have any and all rights available under the laws of the state in which the
Leased Premises are situated.
     21.4 Amendments Must Be in Writing.
     This document contains the entire agreement between the parties hereto with
respect to the subject matter hereof. None of the covenants, terms or conditions
of this Lease, to be kept and performed by either party, shall in any manner be
altered, waived, modified, changed or abandoned except by a written instrument,
duly signed and delivered by both parties hereto.
     21.5 Notices.
     Whenever under this Lease provisions are made for notice of any kind to
Landlord, it shall be deemed sufficient notice and sufficient service thereof if
such notice to Landlord is in writing, addressed to Landlord at 1798 Frebis
Avenue, Columbus, Ohio 43206-0410, or at such address as Landlord may notify
Tenant in writing, and deposited in the United States mail by certified mail,
return receipt requested, with postage prepaid or Federal Express, Express Mail
or such other expedited mail service as normally results in overnight delivery,
with a copy of same sent in like manner to (i) President, Real Estate, 1800
Moler Road, Columbus, Ohio 43207, and (ii) Law Department, 1800 Moler Road,
Columbus, Ohio 43207. Notice to Tenant shall be sent in like manner to: General
Counsel, 4150 East Fifth Avenue, Columbus, Ohio 43219, with a copy to Sr. Vice
President — Real Estate, 4150 East Fifth Avenue, Columbus, Ohio 43219. All
notices shall be effective upon receipt or refusal of receipt. Either party may
change the place for service of notice by notice to the other party.
     21.6 Short Form Lease.
     This Lease shall not be recorded, but the parties agree, at the request of
either of them, to execute a Short Form Lease for recording, containing the
names of the parties, the legal description and the term of the Lease, similar
in form and substance to that attached hereto as Exhibit G.
     21.7 Time of Essence.
     Time is of the essence of this Lease, and all provisions herein relating
thereto shall be strictly construed.
     21.8 Relationship of Parties.
     Nothing contained herein shall be deemed or construed by the parties
hereto, nor by any third party, as creating the relationship of principal and
agent or of partnership, or of joint venture, by the parties hereto, it being
understood and agreed that no provision contained in this Lease or any acts of
the parties hereto shall be deemed to create any relationship other than the
relationship of Landlord and Tenant.
     21.9 Captions.
     The captions of this Lease are for convenience only and are not to be
construed as part of this Lease and shall not be construed as defining or
limiting in any way the scope or intent of the provisions hereof.
     21.10 Severability.
     If any term or provision of this Lease shall to any extent be held invalid
or unenforceable, the remaining terms and provisions of this Lease shall not be
affected thereby, but each term and provision of this Lease shall be valid and
be enforced to the fullest extent permitted by law.

28



--------------------------------------------------------------------------------



 



     21.11 Law Applicable.
     This Lease shall be construed and enforced in accordance with the laws of
the state where the Leased Premises are located.
     21.12 Covenants Binding on Successors.
     All of the covenants, agreements, conditions, and undertakings contained in
this Lease shall extend and inure to and be binding upon the heirs, executors,
administrators, successors and assigns of the respective parties hereto, the
same as if they were in every case specifically named, and wherever in this
Lease reference is made to either of the parties hereto, it shall be held to
include and apply to, wherever applicable, the heirs, executors, administrators,
successors and assigns of such party. Nothing herein contained shall be
construed to grant or confer upon any person or persons, firm, corporation or
governmental authority, other than the parties hereto, their heirs, executors,
administrators, successors and assigns, any right, claim or privilege by virtue
of any covenant, agreement, condition or undertaking in this Lease contained.
     21.13 Brokerage.
     Landlord and Tenant each represent to the other that they have not entered
into any agreement or incurred any obligation in connection with this
transaction which might result in the obligation to pay a brokerage commission.
Landlord and Tenant hereby covenant to pay, hold harmless, indemnify and defend
the other party from and against any and all costs, expenses or liability for
any compensation, commissions and charges claimed by any broker or agent with
respect to this Lease or the negotiation thereof on account of the actions of
the indemnifying party.
     21.14 Landlord Means Owner.
     The term “Landlord” as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners at the time in question of the fee of the Real
Estate, and in the event of any transfer or transfers of the title to such fee,
Landlord herein named (and in case of any subsequent transfer or conveyances,
the then grantor) shall be automatically freed and relieved, from and after the
date of such transfer or conveyance, of all liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed; provided that any funds in the hands of
such Landlord or the then grantor at the time of such transfer, in which Tenant
has an interest, shall be turned over to the grantee, and any amount then due
and payable to Tenant by Landlord or the then grantor under any provisions of
this Lease shall be paid to Tenant.
     21.15 Lender’s Requirements.
     If any mortgagee or committed financier of Landlord should require, as a
condition precedent to the closing of any loan or the disbursal of any money
under any loan, that this Lease be amended or supplemented in any manner (other
than in the description of the Leased Premises, the term, the purpose or the
rent or other changes hereunder, or in any other regard as will substantially or
materially affect the rights of Tenant under this Lease), Landlord shall give
written notice thereof to Tenant, which notice shall be accompanied by a Lease
Supplement Agreement embodying such amendments and supplements. Tenant shall,
within ten (10) days after the effective date of Landlord’s notice, either
consent to such amendments and supplements (which consent shall not be
unreasonably withheld) and execute the tendered Lease Supplement Agreement, or
deliver to Landlord a written statement of its reason or reasons for refusing to
so consent and execute. Failure of Tenant to respond within said ten (10) day
period shall be a default under this Lease without further notice.

29



--------------------------------------------------------------------------------



 



     21.16 Signs.
     Tenant shall be responsible for obtaining all permissions, approvals,
permits and licenses required or deemed necessary by Tenant relating to the
signs desired by Tenant and described below. Landlord shall reasonably cooperate
with Tenant’s efforts; provided however, all such cooperation shall be at
Tenant’s expense. Tenant shall have the right to alter its exterior and monument
signage with Landlord’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

  (a)   Tenant shall have the right to install a sign identifying Tenant on each
of the north and east exterior facade of the Leased Premises provided that the
same are in compliance with local code and subject to Landlord’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed.     (b)  
Tenant shall be permitted (provided it is permitted by local code), at its sole
cost and expense, to construct, erect and maintain a monument sign near the
intersection of Old James Road and Aircenter Drive for Tenant’s identification.
In the construction of any such monument sign Tenant shall comply with any and
all laws, ordinances, statutes and regulations (including those of the Federal
Aviation Administration) relating thereto. If the desired location of Tenant’s
monument sign is not within the Leased Premises or on a portion of the Real
Estate which is owned by Landlord, then only to the extent that Landlord or an
affiliate of Landlord has rights permitting the placement and construction of
the monument sign, Landlord shall grant to Tenant or act in good faith to cause
to be granted to Tenant, at Tenant’s expense, permission to construct such
monument sign. Tenant acknowledges and agrees that there is no representation by
Landlord or any guarantee on Landlord’s part that such monument sign will be
permitted by local code or by any other municipal or governmental entity having
jurisdiction over same.

     21.17 Parking Areas.
     It is understood by and between the parties hereto that parking on the Real
Estate, unless as otherwise specifically designated by Landlord as exclusive
parking, is allocated to the tenants thereof on an unreserved basis. Tenant, its
employees and invitees may use the parking areas identified on the “Tenant
Parking Area Plan”, defined below, for Tenant’s use. If Tenant uses parking in
excess of that provided for herein, and if such excess use occurs on a regular
basis, and if Tenant fails, within thirty (30) days after written notice from
Landlord, to reduce its excess use of parking area, then such excess use shall
constitute a default under this Lease.
     Prior to the Rent Commencement Date, Landlord shall repave and restripe the
parking areas to the immediate north and west of the Leased Premises in
accordance with the plan attached hereto as Exhibit E (the “Tenant Parking Area
Plan”). Landlord agrees that (i) Tenant shall have the right to use the areas
identified on the Tenant Parking Area Plan; (ii) Tenant shall have continuous
truck access to the loading dock on the west side of the Leased Premises;
(iii) Landlord shall not make any changes to Tenant accessways identified as
“Tenant Accessways” on Exhibit E; and (iv) the parking areas to the immediate
north and west of the Leased Premises shall have lighting not less than a
minimum foot candle level of one (1) foot candle per square foot.
     Landscaping (including plant material, sidewalks and curbing) as depicted
on Exhibit E shall be irrigated, all of which shall be at Tenant’s expense to
install and thereafter at Landlord’s expense to maintain.
     21.18 Force Majeure.
     In the event either party hereto (the “Delayed Party”) shall be delayed or
hindered in or prevented from the performance of any act required under this
Lease by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, the unforeseen application of restrictive
governmental laws or regulations, riots, insurrection,

30



--------------------------------------------------------------------------------



 



war, acts of terrorism or other reason of a like nature not the fault of the
Delayed Party in performing work or doing acts required under the terms of this
Lease, then performance of such act shall be excused for the period of the
delay, and the period for the performance of any such act shall be extended for
a period equivalent to the period of such delay, provided that the Delayed Party
notified the other party within fifteen (15) days of the Delayed Party being
informed of the occurrence of the event causing such delay. The provisions of
this section shall not operate to excuse either party from the payment of any
monetary sums due under the terms of this Lease.
     21.19 Landlord’s and Tenant’s Expenses.
     Tenant agrees to pay on demand Landlord’s expenses, including reasonable
attorneys’ fees, expenses and administrative hearing and court costs incurred
either directly or indirectly in enforcing any obligation of Tenant under this
Lease, in curing any default by Tenant as provided in Section 19.2 hereof or in
connection with appearing, defending or otherwise participating in any action or
proceeding arising from the filing, imposition, contesting, discharging or
satisfaction of any lien or claim for lien, in defending or otherwise
participating in any legal proceedings initiated by or on behalf of Tenant
wherein Landlord is not adjudicated to be in default under this Lease, or in
connection with any investigation or review of any conditions or documents in
the event Tenant requests Landlord’s agreement, approval or consent to any
action of Tenant which may be desired by Tenant or required of Tenant hereunder.
     Landlord agrees to pay on demand Tenant’s expenses, including reasonable
attorneys’ fees, expenses and administrative hearing and court costs incurred
either directly or indirectly in enforcing any obligation of Landlord under this
Lease, in curing any default by Landlord in the Leased Premises or in connection
with appearing, defending or otherwise participating in any action or proceeding
arising from the filing, imposition, contesting, discharging or satisfaction of
any lien or claim for lien, in defending or otherwise participating in any legal
proceedings initiated by or on behalf of Landlord wherein Tenant is not
adjudicated to be in default under this Lease, or in connection with any
investigation or review of any conditions or documents in the event Landlord
requests Tenant’s agreement, approval or consent to any action of Landlord which
may be desired by Landlord or required of Landlord hereunder.
     21.20 Execution of Lease by Landlord.
     The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Leased
Premises and this document shall become effective and binding only upon the
execution and delivery hereof by Landlord and by Tenant. All negotiations,
considerations, representations and understandings between Landlord and Tenant
are incorporated herein.
     21.21 Intentionally Deleted.
     21.22 Exculpatory Clause.
     Except with respect to any damages resulting from the gross negligence of
Landlord, its agents, or employees, Landlord shall not be liable to Tenant, its
agents, employees, or customers for any damages, losses, compensation,
accidents, or claims whatsoever. The foregoing notwithstanding, it is expressly
understood and agreed that nothing in this Lease contained shall be construed as
creating any liability whatsoever against Landlord personally, its members,
officers, directors, shareholders or partners, and in particular without
limiting the generality of the foregoing, there shall be no personal liability
to pay any indebtedness accruing hereunder or to perform any covenant, either
express or implied, herein contained, or to keep, preserve or sequester any
property of Landlord, and that all personal liability of Landlord of every sort,
if any, is hereby expressly waived by Tenant, to the extent permitted by law,
and by every person now or hereafter claiming any right or security hereunder;
and that so far as the parties hereto are concerned, the owner of any
indebtedness or liability accruing hereunder shall look solely to the Leased
Premises for the payment thereof.

31



--------------------------------------------------------------------------------



 



     If the Tenant obtains a money judgment against Landlord, any of its
officers, directors, shareholders, partners, or their successors or assigns
under any provisions of or with respect to this Lease or on account of any
matter, condition or circumstance arising out of the relationship of the parties
under this Lease, Tenant’s occupancy of the building or Landlord’s ownership of
the Leased Premises, Tenant shall be entitled to have execution upon any such
final, unappealable judgment only upon Landlord’s fee simple estate in the Real
Estate and the rents and profits thereof, and not out of any other assets of
Landlord, or any of its members, officers, directors, shareholders or partners,
or their successor or assigns; and Landlord shall be entitled to have any such
judgment so qualified as to constitute a lien only on said fee simple estate and
the rents and profits thereof.
     21.23 Airport Access.
     Tenant acknowledges that it shall have no right of access to Port Columbus
International Airport by virtue of this Lease. Any such access shall be pursuant
to the terms of a separate agreement between Tenant and the Columbus Airport
Authority. In the event Tenant enters into such an agreement with the Columbus
Airport Authority, Tenant agrees to abide by all of the terms and conditions
thereof, and Tenant shall indemnify Landlord in the event of any liability to
Landlord on account of Tenant’s non-compliance therewith.
     21.24 Intentionally Deleted.
     21.25 Consent.
     Whenever this Lease requires the consent of either party hereto, such
consent shall not be unreasonably withheld, delayed or conditioned; provided,
however, that this provision shall not apply where a specific standard is
otherwise set forth for granting or withholding consent in this Lease.

32